Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 1 of 82

EXHIBIT A
DP DENTON PETERSON, PC

1930 N. Assoutpa Road, Suite 200

Mesa, AZ 85213

Oo co ~J A WO & WH NN =

OD mee ee

 

 

Case 2:19-cv-02781-JJT Document 1-3

t

Brad A. Denton, #016454

Brad@DentonPeterson.com
Sterling R. Peterson, #020628

Sterline@DentonPeterson.com

DENTON PETERSON, PC

ie Cee ARR ey Fy Reva

DP

 

       

     

1930 N. ARBOLEDA Roan, Suite 200
Mesa, Anizona 85213
TELEPHONE: (480) 325-9900
Facsimice: {480} 325-9901
HTTPS://ARIZONASUSINESSLAWYERAZ.COM

Attorneys for Plaintiffs

Filed 05/01/19 Page 2 of 82

CHRIS DEROSE
Clerk of the Superior Court
By Denise Hill, Deputy
Date 10/25/2018 Time 11:19:56
Description Amount
CASEH CV2018-096795
CIVIL NEW COMPLAINT 333.0
335.0

TOTAL ANOUAT
Receipt 268640%

 

 

 

IN THE SUPERIOR COURT OF THE STASTE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

RIGHT AT HOME GLASS, LLC, a foreign
entity registered to do business in Arizona,

Plaintiffs,
v.

SAFECO INSURANCE COMPANY OF
AMERICA, a foreign insurance company;
and JOHN AND JANE DOES I-X, XYZ
ENTITIES I-V,

Defendant.

 

Case No. 6V2018-096795

COMPLAINT

(Breach of Contract, Breach of the Duty of
Good Faith and Fair Dealing, Unjust
Enrichment)

Plaintiff RIGHT AT HOME GLASS, a foreign entity registered to do business in

Arizona (“Right at Home”), by and through undersigned counsel, for their Complaint against

Defendant, alleges as follows:

PARTIES; JURISDICTION; VENUE

1. Plaintiff is, and was at all material times relevant hereto, a foreign entity that

was (and is) registered through the Arizona Corporation Commission to conduct business in

the State of Arizona.

 
 

ON PETERSON, PC

1930 N. ARsoupa Aloan, Sure 200

DP Gest

Mesa, AZ 85213

oOo S&S sS AO A Se WY NHN =

BO BR eet

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 3 of 82

a

2. Upon information and belief, Safeco Insurance Company of America is, and
was at all material times relevant hereto, a foreign insurance company registered to conduct
the business of insurance in Arizona through Arizona’s Department of Insurance.

3. All of the named Defendants herein, whether identified or designated as John
Doe or Jane Doe, are intended to represent individuals acting either in their individual
capacities, or as agents, representatives, directors, shareholders, or employees duly authorized
and acting within their employment with regards to the transactions hereinafter alleged.
Where applicable, oat of the named individual Defendants alleged herein was acting for and
on behalf of the marital communities composed of themselves and their spouse, and the
designations John Doe and Jane Doe as used herein are used for the purposes of identifying
the unknown spouses of the named Defendants. Leave of Court is requested to substitute the
true names as they are learned.

4, _ All acts of the Defendants herein alleged to have been done by the individually
named defendant companies, corporations, partnerships and other business entities named
herein were done by their duly authorized agents, directors, shareholders or employees acting
within the scope of their employment or agency, and all acts herein alleged were agreed to
and ratified by the individually named defendant companies, corporations, partnerships and
other business entities alleged herein. Each of the individually named defendant companies,
corporations, partnerships and other business entities alleged herein, whether identified or not,
were in fact doing business in Maricopa County, Arizona, and caused events to occur and/or

entered into contracts and agreements in the state of Arizona with the named Plaintiff.

 
 

ETERSON, PC

Cc
1930 N, Anso.veoa Roan, SUITE 200
Mesa, AZ 85213

DP ENTONr

wo oOo ss BO OH ff WY NH —

—_
2

li

bt No =| OOS OES
SB ®8eaE SK TSS sS AAG

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 4 of 82

a

5. In the event that the individually named defendant companies, corporations,
partnerships and other business entities alleged herein were not duly authorized and legally
constituted business entities, all actions taken on behalf of said defendant organizations were
done for and on behalf of the principals of said defendant organizations, which principals are
either identified herein or designated John and Jane Does I-X and which corporations or
companies, if unknown at this time, are designated XYZ Entities. Leave is requested of the
Court to add individually named companies, corporations, partnerships and other business
entities and additional named Defendants as they are learned.

6. The acts, omissions, representations, understandings, agreements, and contracts
hereinafter alleged were either done by, agreed to or ratified by all Defendants herein,
whether named or unnamed, and all Defendants benefited either directly or indirectly from the
acts, omissions, representations, understandings, agreements and contracts hereinafter alleged.
As a result of the benefit derived and the agreement to or ratification of the acts, omissions,
representations, understandings, agreements and contracts, Defendants are jointly and
severally liable to Plaintiff for the acts, omissions, representations, understandings,
agreements, and contracts alleged herein.

7. Each and every named and unnamed Defendant and business entity caused
actions to occur within the state of Arizona sufficient to confer upon the courts of the state of
Arizona jurisdiction over the persons and business entities herein alleged.

8. Jurisdiction and venue are proper in this Court.

GENERAL BACKGROUND
9. Plaintiff is engaged in the auto glass replacement and installation business.

3

 
DP DENTON PETERSON, PC

1930 N. ARSOUDA Raap, Surre 200
Mesa, AZ 85713

Oo co Ss A DH S&F WwW NH =

a
& ww Nw = ©

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 5 of 82

10. When the owner of an automobile has glass coverage on his or her automobile
insurance policy (i.e., the “Contract” between the Defendants and the insured) and is in need
of having glass replaced on his or her vehicle, the owner of the vehicle may assign its claim to
proceeds for reimbursement from his or her insurance company for the replacement and
installation of the new glass to the Plaintiff in exchange for Plaintiff performing the services
and replacement and installation of the new glass.

11. In other words, Plaintiff will replace and install new glass on the insured’s
vehicle, and, in exchange for that service, the insured will assign to the Plaintiff his or her
right to collect the insurance proceeds from his or her insurance company.

12. With that assignment for reimbursement, Plaintiff then sends an invoice to the
vehicle owner’s insurance carrier for reimbursement of the fees.

13. The vehicle owner’s insurance carrier then sends a check to Plaintiff to pay for
the replacement glass and installation services it performed on the insured’s automobile.

14. Plaintiff is an assignee of the insured’s contractual claim for reimbursement for
the proceeds for the replacement and installation of the glass.

DEFENDANT’S FAILURE TO PAY

15. From October 3), 2017 through April 30, 2018, Plaintiff replaced and installed
glass for 60 people who had insurance through Defendant Safeco. [See Exhibit A attached
hereto with spreadsheet containing information regarding each claim].

16. Plaintiff procured an assignment of claims from each of the 60 insureds for the

replacement and installation of the glass.

 
Oo Oo ~~. GG oo & Ww WN —

DP DENTON PETERSON, PC
1930 N, Ansouros Roan, Surte 200
Moa, AZ 85213
RS RRR RBBE SSE AKRAREKR =A SG

id
oo

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 6 of 82

17. Plaintiff submitted invoices to Defendant for reimbursement for the replacement

and installation of the glass.

18. Defendant paid a portion of each of the 60 invoices, but failed to pay the full
amount.

19. Specifically, the 60 invoices Plaintiff sent to Defendant Safeco totaled
$50,015.55 for the replacement and installation of glass on each of the automobiles.
However, Defendant Safeco only paid a total of $21,487.92. Thus, Safeco still owes Plaintiff
an outstanding balance of $28,527.13 on the invoices. [See Exhibit A].

20. ‘Plaintiff is the assignee of the claims of the 60 insureds against their respective
Defendant narance company, and, as a result, Plaintiff steps into the shoes of Defendant’s
insureds and is entitled to al! of the insured’s rights under the contract as it relates to the
replacement and installation of the glass.

21. Defendant owes a collective outstanding balance of $28,527.13 to Plaintiff for
the unpaid amounts owed on the invoices for the 60 assigned claims.

22. Despite Plaintiff’ s best efforts to collect the outstanding balance, Defendant has
refused to pay the remaining balance on the claims.

23. Plaintiff has been damaged as a result of Defendant’s refusal to pay the amounts
it owes to Plaintiff.

24, The conduct of Defendant constitutes a breach of its obligations to Plaintiff as

an assignee of the insured’s claims.

 
Mesa, AZ 85213

QO
ai
Zz
oes
w
“Hi
Sez
ERE
Lu
a

Oo co 4 DH HW fF WwW NH

a] mmm mem mem eee ee

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 7 of 82

CLAIMS FOR RELIEF

COUNT ONE
(Breach of Contract)

25. Plaintiff incorporates by reference each and every allegation contained in the
preceding paragraphs as though fully set forth herein.

26. ‘Plaintiff is an assignee of the insured’s claims against Defendant as it relates to
the claims for replacement and installation of glass on the insured’s automobiles.

27. As a result, Plaintiff steps into the shoes of the insureds and is entitled to all of
the rights and benefits of the insured under their contract with the Defendant.

28. Defendant’s failure to pay the outstanding balance on the invoices constitutes a
breach of their contractual obligations to Plaintiff as an assignee under the contract.

29. Plaintiff suffered damages as a result of Defendant’s breach in the amount of
not less than $28,527.13 for Defendant’s failure to remit payments in accordance with the
invoices, plus damages for all fees and costs incurred for instituting this action and other
direct and consequential damages, in amounts to be proven at trial.

30. This action arises out of contract, and therefore, pursuant to A.R.S. § 12-341.01
and pursuant to the parties’ Agreement, Plaintiff is entitled to recover its reasonable attorneys’
fees and costs incurred as a result of Defendant’s failure to pay the amounts due to Plaintiff.

COUNT TWO
(Breach of Duty of Good Faith and Fair Dealing)

5. Plaintiff incorporates by this reference the previous allegations.
6. Defendant had a duty of good faith and fair dealing in this transaction with

Plaintiff because Plaintiff stepped into the shoes of the insureds as assignee under the contract

6

 
12

Mesa, AZ 85213
pol
..

 

NTON PETERSON. PC

DP PE a ee

1930.4. Ansovena Roan, Suite 200

—
an

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 8 of 82

between the insured and Defendant and Plaintiff is entitled to the insured’s right to be dealt
with fairly in its contract with Defendant.

7. Defendant knew or should have known that its conduct (i.e., of failing to pay
the Plaintiff the full amount in the invoices) was inexcusable and did not comport with the
standards of good faith and fair dealing.

8. Plaintiff has been damaged as a direct and proximate result of Defendant’s
breach of the duty of good faith and fair dealing which damages include, but are not limited
to, not less than $28,527.13 for Defendant’s failure to remit payments in accordance with the
invoices, plus damages for all fees and costs incurred for instituting this action and other
direct and consequential damages, in amounts to be proven at trial.

9. This matter arises out of contract, and Plaintiff is entitled to its attorneys' fees
and costs of suit pursuant to the provisions of A.R.S. §12-341, et seq.

COUNT THREE
(Unjust Enrichment)

10. Plaintiff incorporates by this reference the previous allegations.

Il. Defendant has been unjustly enriched, and Plaintiff unjustly impoverished, to
the extent that Defendant has received valuable consideration from Plaintiff for the value of
the replacement and installation of the glass which Defendant agreed to, but did not, pay in
accordance with the terms of the contract.

12. Plaintiff suffered damages as a result of this unjust enrichment in an amount to

be proven at trial, but not less than the jurisdictional minimum in this Court.

 
wo coin rR tre & WwW HH =

—t emt
uo — 6S

 

DP DENTON PETERSON, PC
‘1930 N, Ansourna Roan, Sum: 200
Mesa, AT 85213
8 oeBa&R BB F&F 6a Aaa w

Ww
oo

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 9 of 82

PRAYER FOR RELIEF

THEREFORE, Plaintiff prays the Court enter judgment against Defendant as follows:

A. For compensatory, incidental, and consequential damages in an amount to be
proven at trial, but not less than the amounts described above;

B. For Plaintiff's reasonable attorneys’ fees and costs herein and, in the event
judgment is obtained by default, for reasonable attorneys’ fees in the amount of $5,000.00;

C. For interest at the highest rate allowed by law from the earliest time permitted
by law until the judgment is paid in full; and,

D. For such other and further relief as the Court deems just and proper.

RESPECTFULLY SUBMITTED this LLday of October, 2018,

 

Mesa, AZ 85213
Attorneys for Plaintiff

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 10 of 82

Exhibit A
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 11 of 82

 

(Cl

ui ii
sSedneinianaatensaaas 44h
| i eae PTT E

i

73 EERE TTR

hy FERCSEoepeBPERSOSEPSERe op ererRRtreRBPESRDESREBeeReoEeE Bp poss

CST
r_sagegugeeeconenagens «agate guneescecacensesaggnaceey

Pe SSEENHcGzONGeUUGA © ARGGNENACUORSCRNASOSSaAEcOUERNGC OMG ;

RO a ea SE OE a a Eh a hh a a hh ol ach ab abetahet |

 

 

 

 

 

 

 

 

 

 

 

add ddddddddddddedddssesdddees
a
SESLSSUSS SEE ESE EE STSSSESESERE
THF NE

 

(i
peas
iii
ata

 

 

 

 

 

 

 

 

POSE HAM te dt

 

Fee

0 OO hh Oe Sh a on me a a en a

EE FEE 0 Eh 0 Eo 0 8 0k 8 OF OF OE a OF wt OE OD Ol OF wt 60 Oh Ot OF a UE a A

a i voi i
had ae deal
EEETERrE EEE UL
lly

a RERVGRRIG] = UERHENHAL!

Pete bebe

lt il oe

sleet | i
a i

Lani!
(ia fa
ioe saya

1! ileal Hede  HEEE OED

hai i ane

il byattldt tees uafdlllinnaefltetttt

UH sadaSendansbateetstsedd a Lalsnalddadeastetisstthedisustlil
>| A Oca ORR ADPEEEEY @ AAGRDEQRRAREARRARRRRAARERRAARSARAR

Cn

HME TT LT
eT TE Ee
M4 § PAUVIAVaTIAAAAAAAA gages ye eeVzVIATIIATA AIA II IIA TAI IIIA IIIT

| 4 guggggngeuguggogesgcgudg g SgUggegaggrgeggyggeg ge EUg2sg2sg0a
+ ipyggeesneeenntene + ENTER

“TEEFELPFE als] 513]

iavarsnacians. {ime Gat Comm oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 12 of 82

EXHIBIT B
DP DENTON PETERSON, PC

19308. Ansouena Roan, Surtt 200

Mesa, AZ 85213

Oo co ~ A wv S&F WW N

BO BOO OR ee

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 13 of 82

CHRIS DEROSE
Clerk of the Superior Court

 

 

 

By Denise Hill; Deputy
Date 10/23/2018 Tine 11:05:25
Description Argun:
Brad A. Denton, #016454 CASES CV2018-096795

Brad@DentonPeterson.com CIVIL NEW COMPLAINT 35.00
Sterling R. Peterson, #020628 TOTAL 733.00

Sterling@DentonPeterson.com . te

g@. TsO ARDUNT aK.

DENTON PETERSON PC

ATTORNEYS & COUNSEL ONS AT Law

1930 N. Angsotepa Roap, Sure 200
Mesa, Arizona 85213
TELEPHONE: (480) 325-9900
FAcsiMILe: (480) 325-9901
HTTPS://ARIZONABUSINESSLAWYERAZ.COM

Attorneys for Plaintiffs

    

DP |!

     

IN THE SUPERIOR COURT OF THE STASTE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DNS AUTO GLASS SHOP, ILC, an Arizona

limited liability company, dba GLASS Case No, CV 201 8-096793
REPLACEMENTS

Plaintiffs, COMPLAINT
v. (Breach of Contract, Breach of the Duty of

Good Faith and Fair Dealing, Unjust
SAFECO INSURANCE COMPANY OF Enrichment)

AMERICA, a foreign insurance company;
and JOHN AND JANE DOES I-X, XYZ
ENTITIES I-V,

 

Defendant.

Plaintiff DNS GLASS SHOP, LLC, dba GLASS REPLACEMENTS an Arizona
limited liability company (“DNS”), by and through undersigned counsel, for their Complaint
against Defendant, alleges as follows:

PARTIES; JURISDICTION; VENUE

}, Plaintiff is, and was at all material times relevant hereto, an Arizona limited

liability company authorized to conduct business in the State of Arizona. Plaintiff operates

under the registered trade name of Glass Replacements.

 
Co fo SN DH A SB OY UNUl™

— eet
Ww WN — ©

 

ON PETERSON, PC
Marsa, AZ 85213
rs

1930 N. AxsoueDs Roan, Sure 200
—
ta

Dp DENT
NHN NO NN | | —E|l
BRRRE BREF See aa

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 14 of 82

2. Upon information and belief, Safeco Insurance Company of America is, and
was at all material times relevant hereto, a foreign insurance company registered to conduct
the business of insurance in Arizona through Arizona’s Department of Insurance.

3. All of the named Defendants herein, whether identified or designated as John
Doe or Jane Doe, are intended to represent individuals acting either in their individual
capacities, or as agents, representatives, directors, shareholders, or employees duly authorized
and acting within their employment with regards to the transactions hereinafter alleged.
Where applicable, each of the named individual Defendants alleged herein was acting for and
on behalf of the marital communities composed of themselves and their spouse, and the
designations John Doe and Jane Doe as used herein are used for the purposes of identifying
the unknown spouses of the named Defendants. Leave of Court is requested to substitute the
true names as they are learned.

4. All acts of the Defendants herein alleged to have been done by the individually
named defendant companies, corporations, partnerships and other business entities named
herein were done by their duly authorized agents, directors, shareholders or employees acting
within the scope of their employment or agency, and all acts herein alleged were agreed to
and ratified by the individually named defendant companies, corporations, partnerships and
other business entities alleged herein. Each of the individually named defendant companies,
corporations, partnerships and other business entities alleged herein, whether identified or not,
were in fact doing business in Maricopa County, Arizona, and caused events to occur and/or

entered into contracts and agreements in the state of Arizona with the named Plaintiff.

 
Ses

DP BENT

 

12

1930 N. ARSOLEDA Aioab, SutTE 200
Mesa, AZ 85213
| umd
-

Nw NO OY UwNlUNDOOOESlUEl

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 15 of 82

5. In the event that the individually named defendant companies, corporations,
partnerships and other business entities alleged herein were not duly authorized and legally
constituted business entities, all actions taken on behalf of said defendant organizations were
done for and on behalf of the principals of said defendant organizations, which principals are
either identified herein or designated John and Jane Does I-X and which corporations or
companies, if unknown at this time, are designated XYZ Entities. Leave is requested of the
Court to add individually named companies, corporations, partnerships and other business
entities and additional named Defendants as they are learned.

6. The acts, omissions, representations, understandings, agreements, and contracts
hereinafter alleged were either done by, agreed to or ratified by all Defendants herein,
whether named or unnamed, and all Defendants benefited either directly or indirectly from the
acts, omissions, representations, understandings, agreements and contracts hereinafter alleged.
As a result of the benefit derived and the agreement to or ratification of the acts, omissions,
representations, understandings, agreements and contracts, Defendants are jointly and
severally liable to Plaintiff for the acts, omissions, representations, understandings,
agreements, and contracts alleged herein.

7. Each and every named and unnamed Defendant and business entity caused
actions to occur within the state of Arizona sufficient to confer upon the courts of the state of
Arizona jurisdiction over the persons and business entities herein alleged.

8. Jurisdiction and venue are proper in this Court.

GENERAL BACKGROUND
9. Plaintiff is engaged in the auto glass replacement and installation business.

3

 
NTON PETERSON, PC

DP BEN

  

oOo Oo SN DO wD FF WwW YL

1930 N. AnsoirbA Raab, Suite 200
Mesa, AZ 85213
BO i i i eS i SS i Sl ES ell
vee RPBB RB G&G eA aa aH eH Ss

bt
oO

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 16 of 82

10, When the owner of an automobile has glass coverage on his or her automobile
insurance policy (1.e., the “Contract” between the Defendants and the insured) and is in need
of having glass replaced on his or her vehicle, the owner of the vehicle may assign its claim to
proceeds for reimbursement from his or her insurance company for the replacement and
installation of the new glass to the Plaintiff in exchange for Plaintiff performing the services
and replacement and installation of the new glass.

IH. In other words, Plaintiff will replace and install new glass on the insured’s
vehicle, and, in exchange for that service, the insured will assign to the Plaintiff his or her
right to collect the insurance proceeds from his or her insurance company.

12. With that assignment for reimbursement, Piaintiff then sends an invoice to the
vehicle owner’s insurance carrier for reimbursement of the fees.

13. The vehicle owner’s insurance carrier then sends a check to Plaintiff to pay for
the replacement glass and installation services it performed on the insured’s automobile.

14. Plaintiff is an assignee of the insured’s contractual claim for reimbursement for

the proceeds for the replacement and installation of the glass.

 

DEFENDANT’S FAILURE TO PAY
15. From January 15, 2018 through July 16, 2018, Plaintiff replaced and installed
glass for 76 people who had insurance through Defendant Safeco. [See Exhibit A attached
hereto with spreadsheet containing information regarding each claim].
16. Plaintiff procured an assignment of claims from each of the 76 insureds for the

replacement and installation of the glass.

 
1930 N. Ansourpa Road, Suntt 200

DENTON PETERSON, PC

rp Ee ne ed

 

Mesa, AZ 85213

Oo co ~~ A Fw & WwW hw —

BOS mma

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 17 of 82

17. Plaintiff submitted invoices to Defendant for reimbursement for the replacement

and installation of the glass.

18. Defendant paid a portion of each of the 76 invoices, but failed to pay the full
amount,

19. Specifically, the 108 invoices Plaintiff sent to Defendant Safeco totaled
$73,967.84 for the replacement and installation of glass on each of the automobiles.
However, Defendant Safeco only paid a total of $30,547.37. Thus, Safeco still owes Plaintiff
an outstanding balance of $43,420.47 on the invoices. [See Exhibit A).

20. Plaintiff is the assignee of the claims of the 76 insureds against their respective
Defendant insurance company, and, as a result, Plaintiff steps into the shoes of Defendant’s
insureds and is entitled to all of the insured’s rights under the contract as it relates to the
replacement and installation of the glass.

21. Defendant owes a collective outstanding balance of $43,420.47 to Plaintiff for
the unpaid amounts owed on the invoices for the 76 assigned claims.

22. Despite Plaintiff's best efforts to collect the outstanding balance, Defendant has
refused to pay the remaining balance on the claims.

23. Plaintiff has been damaged as a result of Defendant’s refusal to pay the amounts
it owes to Plaintiff.

24. The conduct of Defendant constitutes a breach of its obligations to Plaintiff as

an assignee of the insured’s claims.

 
Pp DENTON PETERSON, PC

Mesa, AZ 85213

1930 N, Ansovepa Roan, Sure 200

Oo coo ~ DBA wv F& Ww NH

BRO OO ee

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 18 of 82

CLAIMS FOR RELIEF

COUNT ONE
(Breach of Contract)

25. Plaintiff incorporates by reference each and every allegation contained in the
preceding paragraphs as though fully set forth herein.

26. Plaintiff is an assignee of the insured’s claims against Defendant as it relates to
the claims for replacement and installation of glass on the insured’s automobiles.

27. Asa result, Plaintiff steps into the shoes of the insureds and is entitled to all of
the rights and benefits of the insured under their contract with the Defendant.

28. Defendant’s failure to pay the outstanding balance on the invoices constitutes a
breach of their contractual obligations to Plaintiff as an assignee under the contract.

29. Plaintiff suffered damages as a result of Defendant’s breach in the amount of
not less than $43,420.47 for Defendant’s failure to remit payments in accordance with the
invoices, plus damages for all fees and costs incurred for instituting this action and other
direct and consequential damages, in amounts to be proven at trial.

30. This action arises out of contract, and therefore, pursuant to A.R.S. § 12-341.01
and pursuant to the parties’ Agreement, Plaintiff is entitled to recover its reasonable attorneys’
fees and costs incurred as a result of Defendant’s failure to pay the amounts due to Plaintiff.

COUNT TWO
(Breach of Duty of Good Faith and Fair Dealing)

5. Plaintiff incorporates by this reference the previous allegations.
6. Defendant had a duty of good faith and fair dealing in this transaction with

Plaintiff because Plaintiff stepped into the shoes of the insureds as assignee under the contract

6

 
PC

   

EON

Mesa, AZ 65213

a
1930 N, Arso.rpa Roan, Sure 200

DP: QeNton

Oo oOo sS DA HO & Ww HN —

Beet
PN BR RRB & S&F CaerAauakrt une 6s

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 19 of 82

between the insured and Defendant and Plaintiff is entitled to the insured’s right to be dealt
with fairly in its contract with Defendant.

7, Defendant knew or should have known that its conduct (i.e., of failing to pay
the Plaintiff the full amount in the invoices) was inexcusable and did not comport with the
standards of good faith and fair dealing.

8. Plaintiff has been damaged as a direct and proximate result of Defendant’s
breach of the duty of good faith and fair dealing which damages include, but are not limited
to, not less than $43,420.47 for Defendant’s failure to remit payments in accordance with the
invoices, plus damages for all fees and costs incurred for instituting this action and other
direct and consequential damages, in amounts to be proven at trial.

9, This matter arises out of contract, and Plaintiff is entitled to its attomeys' fees
and costs of suit pursuant to the provisions of A.R.S. §12-341, et seq.

COUNT THREE
(Unjust Enrichment)

10. Plaintiff incorporates by this reference the previous allegations.

11. Defendant has been unjustly enriched, and Plaintiff unjustly impoverished, to
the extent that Defendant has received valuable consideration from Plaintiff for the value of
the replacement and installation of the glass which Defendant agreed to, but did not, pay in
accordance with the terms of the contract.

12. Plaintiff suffered damages as a result of this unjust enrichment in an amount to

be proven at trial, but not less than the jurisdictional minimum in this Court.

 
1930 N. Ansourpa Roan, Sure 200

DP DENTON PETERSON, PC

Mesa, AZ 85213

Oo co ~JT1 A rH & Ww NH =

femme
BeRRRBEB HF BF Ge ARAaREBEHR = ST

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 20 of 82

PRAYER FOR RELIEF

THEREFORE, Plaintiff prays the Court enter judgment against Defendant as follows:

A. For compensatory, incidental, and consequential damages in an amount to be
proven at trial, but not less than the amounts described above;

B. _ For Plaintiff's reasonable attorneys’ fees and costs herein and, in the event
judgment is obtained by default, for reasonable attorneys’ fees in the amount of $5,000.00;

C. For interest at the highest rate allowed by law from the earliest time permitted
by law until the judgment is paid in full; and,

D. For such other and further relief as the Court deems just and proper.

RESPECTFULLY SUBMITTED this Waay of October, 2018.

 

Mesa, AZ 85213
Attorneys for Plaintiff

 

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 21 of 82

Exhibit A
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 22 of 82

 

 

 

Nel fl
: i ere See

| a aA

ac

T stestdnnstdanstaadeeelannls

a

hi i

He ee ei eleseseic cree ieee eee EE 2224272

 

 

 

 

 

 

 

 

 

Sodssseonddgoddss eased assy agd Coddys 8
(EE HT a ddvdddddddddddddadds i aa
Sassen tented
beer Peceacecceccenaeraccii BREBp S332
gadevesgesessouioogsa Fn qpgeceggazggece

i HEEL ELLEEREECEEEGEREREEEEEERREGEGEGESE

 

 

 

 

 

 

 

 

“LE BRREEEEEEEEREEEEREEEET EET SAE TAGE ARA EEE EE LAE TH REDE ELE

lil seapeBepppeeReEDeepBODESORPePeDEEESSSODESESPEEDESESSOOEDOSPOOODES eODESE eed

ee TT

SRE EEE CeLEEPCRe ee EEe EEE EE EEE ECE EEE Eee EE
; feeble ieee one

POL re rrr)

 

rrr rrr rrr

ah a ah ha hh ay hh ah Oe a OO 0 a ah hh oh es as a

deen cre
PRPS EA ARS SMe ede aA Hs POSS SSAA ASSAM SAA STATS SEH HANSA

0 sn aii seESeSSREGEEE ‘add: estoonesscasbetensetce

Meds ted eRe

 

SOAS ERT APE HA OK TASH KHANNA EHH S FER SORE

FS SSS NATH O RETR MERE SMASH ORES OHHH EAN AT EARP AREA ETRE H HRM ARAHMRR

“ ae Si T cc it

§ !
ha sinstll atta, g fleet baat lta
lie Hera Te h
uSGGTUS4U4 EUR EIEEAESETEEAL SELEELGATELLE

hull, ae

au en

 

ch

| ruutettsbtalasatd batt ntiltutitt ttl Th

sindbeadsAQlastEunantusldslboalstuttltaaati

“| A RAMA RGARREAANRRRAREREARRSARRESARERARRRRRMRSARRERRARARURAARRRNGRAEARERENARGIR

 

 

TE See eireneteuaians SRSSSERSEESRE

A ‘aa A
LTE EA Et

Bkeeacelsalagaana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

moe

MD ak al hk hd ah ab ad hd hh Pd hd dd hd a do dt ot al td ah a

 

 

 

iN

 

Wee

Hana ye
FEEFEFFPPEEEEEEE EEE FE

 

5 de PEC EECULE BE Bnd ee ‘r

 

$7aseraa
$user?
£23,070-<7

 

‘Total Areceart Glad
‘Teret Amqure Pond
Teta Arent reed

 

bea

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 23 of 82

EXHIBIT C
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 24 of 82

CHRIS DEROSE, CLERK

oT . bEP

SSA

Ss
Is Interpreter Needed? (] Yes [) AdIILL, FILED = *

 

In the Superior Court of the State of Arizona

Te ee eS —————————

     

 

—| if yes, what language:

- | CV2018-096795

VIVIL GUVER SHEET- NEW FILING ONLY .

(Please Type or Print)

Plaintif's Attomey Brad A. Denton; Sterling Peterson

Attorney Bar Number 016454, 020628

 

18 BCT 23 AMI: 10

 

Plaintiffs Name(s}: (List all)

Plaintiff's Address:

Phone #: Email Address:

Right At Horne Glass, LLC c/o Denton Peterson, P.C., 1930 N. Arboleda, Suite 200, Mesa, AZ 85213 - 480-325-9900

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
Safeco Insurance Company of America

 

{List additlonal Defendants on page two and/or attach a separate sheet)

NATURE OF ACTION
(Place an “X" next to the one case category that most accurately describes your primary case.)

100 TORT MOTOR VEHICLE:

(1101 Non-Death/Personal Injury
(]102 Property Damage
(J103 Wrongful Death

110 TORT NON-MOTOR VEHICLE:

(1111 Negligence

(1112 Product Liability - Asbestos
[(()112 Product Liability - Tobacco
(1112 Product Liability — Toxic/Other
(1113 Intentional Tort

(11114 Property Damage

(]115 Legal Malpractice

(115 Malpractice -- Other professional
(117 Pramises Liability

[_]118 Slander/Libel/Defamation

(1116 Other (Specify)

120 MEDICAL MALPRACTICE:

(]121 Physician M.D. ((]123 Hospital
(1122 Physician D.O [124 Other

@Superior Court of Arizona In Maricopa County
ALL RIGHTS RESERVED

130 CONTRACTS:

(1131 Account (Open or Stated)

(_]132 Promissory Note

(21133 Foreclosure

(]138 Buyer-Plaintiff

(J139 Fraud

[xJ134 Other Contract (i.e. Breach of Contract)

(_)135 Excess Proceeds-Sale

LiConstruction Defects (Residential/Commercial)
(1136 Six to Nineteen Structures
(1137 Twenty or More Structures

150-199 OTHER CIVIL CASE TYPES:

(1156 Eminent Domain/Condemnation
(1151 Eviction Actions (Forcible and Special Detainers)
(1152 Change of Name
[}153 Transcript of Judgment
(_]154 Foreign Judgment
(1158 Quiet Tite
(1160 Forfeiture
(1175 Election Challenge
[3179 NCC-Employer Sanction Action
(A.R.S, §23-212)

Page 1 of 2 CV10f - 070178

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 25 of 82

{J180 Injunction against Workplace Harassment
£1181 Injunction against Harassment
(182 Civil Penalty
(_)186 Water Rights (Not General Stream Adjudication)
(187 Real Property
(J Special Action against Lower Courts

(See Lower Court Appeal cover sheet in Maricopa)
[11194 Immigration Enforcement Challenge

(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

C Administrative Review
(See Lower Court Appeal cover sheet In Maricopa)
(]150 Tax Appeal
(All other tax matters must be filed In the AZ Tax
Court)

Case No.

(1191 Declaration of Factual Improper Party Status
(1193 Vulnerable Adult (AR.S. §46-451)

(_J165 Tribal Judgment

()167 Structured Settlement (A.R.S. §12-2901}
(_]169 Attorney Conservatorships (State Bar)

(_]170 Unauthorized Practice of Law (State Bar)
{_]171 Out-of-State Deposition for Foreign Jurisdiction
[_}172 Secure Attendance of Prisoner

(_]173 Assurance of Discontinuance

1174 In-State Deposition for Foreign Jurisdiction
(11176 Eminent Domain- Light Rail Only

(11177 Interpleader- Automobile Only

(]178 Delayed Birth Certificate (A.R.S. §36-333.03)
(1183 Employment Dispute- Discrimination

(_)185 Employment Dispute-Other

(1196 Verified Rule 45.2 Petition

(1195(a) Amendment of Marriage License

 

(11155 Declaratory Judgment (_]195(b) Amendment of Birth Certificate
(157 Habeas Corpus [163 Other
(1184 Landlord Tenant Dispute- Other (Specify)
(190 Declaration of Factual Innocence
(ARS. §12-771)
R .2 Dl VERY TIER or AMOUNT P D:

(State the amount in controversy pleaded or place an “X" next to the discovery tier to which the plaadings allege the case
would belong under Rule 26.2.)

{J Amount Pleaded $

0 Tier 1

ffrrer 2

O Tier 3

EMERGENCY ORDER SOUGHT

(C] Temporary Restraining Order
LJ Employer Sanction

LI Provisional! Remedy
(J Other (Specify)

Olosc (3 Election Challenge

 

MMERCIAL COURT (Maricopa nty On!

C] This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
commercial Court. More information on the commercial Court, Including the most recent forms, are available on the
Court's website at httos:/Avww.superiorcourt.maricopa.gov/commercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

@Superior Court of Arizona In Maricopa County
ALL RIGHTS RESERVED

Page 2 of 2

CV10f- 070118
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 26 of 82

EXHIBIT D
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 27 of 82

gels DEROSE, CLERK

 

    

 

 

 

 

(Ts AS DEP
In the Superior Court of the State of Arizona :
in and for the County. | 2 WS \\
poeta econ tp Is Interpreter Needed? [] Yes [] No‘ L, FILED
cea e io oa if yes, what language: 18 OCT 2 .
g-096799 - 3 AMIN: 01
£2.91 Srew FILING ONLY
(Please Type or Print)
Plaintiff's Attomey Brad A. Dentan; Sterling Peterson
Attorney Bar Number 916454, 020628
Plaintiff's Name(s): (List all) Flaintiffs Address: Phone #: Email Address:

DNS Auto Glass Shop LLC c/a Denton Peterson, P.C., 1930 N. Arboleda, Suite 200, Mesa, AZ 85213 - 480-325-9900

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List Ali)
Safeco Insurance Company of America

 

{List additional Defendants on page two and/or attach a separate shest)

NATURE OF ACTION

(Place an “X” next to the one case category that most accurately describes your primary case.)

100 TORT MOTOR VEHICLE: 430 CONTRACTS:
(,]101 Non-Death/Personal Injury (1131 Account (Open or Stated)
{]102 Property Damage (_]132 Promissory Note
[]103 Wrongful Death (1133 Foreclosure
((]138 Buyer-Plaintiff
110 TORT NON-MOTOR VEHICLE: (J139 Fraud
[134 Other Contract (I.e. Breach of Contract)
(111 Negligence (_]135 Excess Proceeds-Sale
(3112 Product Liability - Asbestos LiConstruction Defects (Residential/Commercial)
(1112 Product Liability - Tobacco (11136 Six to Nineteen Structures
(]112 Product Liability - Toxic/Other (1137 Twenty or More Structures
{}113 Intentional Tort
150-199 OTHER CIVIL CASE TYPES:
[1114 Property Damage
(]115 Legal Malpractice ([}156 Eminent Domain/Condemnation
(J115 Malpractice — Other professional {_]151 Eviction Actions (Forcible and Special Detainers)
(]117 Premises Liability [']152 Change of Name
(_]118 Slander/Libel/Defamation (_]153 Transcript of Judgment
(]116 Other (Specify) [1154 Foreign Judgment
(_]158 Quiet Title
120 MEDICAL MALPRACTICE: (1160 Forfeiture
(]175 Election Challenge
()121 Physician M.D. [7]123 Hospital (1179 NCC-Employer Sanction Action
(122 PhysiclanD.O ((]124 Other (A.R.S. §23-272)
@Superior Court of Arizona In Maricopa County Page 1 of 2 CV10f - 070118

ALL RIGHTS RESERVED

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 28 of 82

180 Injunction against Workplace Harassment

181 Injunction against Harassment
[_]182 Civil Penalty
(_J186 Water Rights (Not General Stream Adjudication)
(_]187 Real Property
(J Special Action against Lower Courts

(See Lower Court Appeal cover sheet in Maricopa)
(11194 immigration Enforcement Challenge

(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UN IFIED CIVIL:
CD Administrative Review

(See Lower Court Appeal cover sheet In Maricopa)
(1150 Tax Appeal

(All other tax matters must be filed in the AZ Tax
Court)
(]155 Declaratory Judgment
(.]157 Habeas Corpus
(1184 Landlord Tenant Dispute- Other
(3190 Declaration of Factual Innocence
(A.R.S. §12-771)

R 6.2 Dl

Case No.

[.]191 Dectaration of Factual Improper Party Status
(.]193 Vulnerable Adult (A.R.S. §46-451)
(J165 Tribal Judgment
(_]167 Structured Settlement (A.R.S. §12-2901)
["]169 Attorney Conservatorships (State Bar}
(170 Unauthorized Practice of Law (State Bar)
(1171 Out-of-State Deposition for Foreign Jurisdiction
(1172 Secure Attendance of Prisoner
(1173 Assurance of Discontinuance
(_]174 In-State Deposition for Foreign Jurisdiction
(]176 Eminent Domain- Light Ratt Only
(_]177 Interpleader- Automobile Only
(_]178 Delayed Birth Certificate (A.R.S. §36-333.03)
L.]183 Employment Dispute- Discrimination
(_]185 Employment Dispute-Other
(_)196 Verified Rule 45.2 Petition
(]195(a) Amendment of Marriage License
_]195(b) Amendment of Birth Certificate
(1163 Other

(Specify)

 

RY TIER or NTP

(State the amount In controversy pleaded or place an “X" next to the discovery tier to which the pleadings allage the case
would belong under Rule 26.2.)

CI Amount Pleaded § (Tier 1

Psier 2 C1 Tier 3

EMERGENCY ORDER SOUGHT

 

(J Temporary Restraining Order L] Provisional Remedy Li osc C] Election Challenge
[J Employer Sanction C) Other (Specify)
MMERCIAL COURT (Mari n nl

(C) This case Is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case te the
commercial Court. More information on the commercial Court, including the most recent forms, are available on the
Court's website at https:/Amww.superiorcourt. maricopa.govicommercial-court/.

Additionat Phaintlff(s):

 

 

Additional Defendant(s):

 

 

@Supertor Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 2

CV10f - 070118
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 29 of 82

EXHIBIT E
 

ON PETERSON, PC

1930 N. ARSOLEDA Roan, Stte 200

Mesa, AZ 85213

DP 2a

ow wo ns DBD UH SF WD NH =

wo 8060 em eee

 

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 30 of 82

ay ES BEROSE, CLERK

>, Mon”

s
D. HILL, FILED
Brad A. Denton, #016454
Brad@DentonPeterson.com 18 @CT 23 AMII: tl
Sterling R. Peterson, #020628

Sterling@DentonPeterson.com

DENTON PETERSON, PC

ATTORRE YG & COUNSELORS AT LAW
1930 N. ARBoLeDA Road, Suite 200
Mesa, Arizona 85213
TeerHone: (480} 325-9900
Facsimite: (480} 325-9901
HTTAS://ARIZONABUSINESSLAWYERAZ.COM

Attorneys for Plaintiffs

    

DP

     

IN THE SUPERIOR COURT OF THE STASTE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

RIGHT AT HOME GLASS, LLC, a foreign _ 9
entity registered to do business in Arizona, Case No. cV2 018-0 96799
Plaintiffs,
CERTIFICATE REGARDING
v. COMPULSORY ARBITRATION

SAFECO INSURANCE COMPANY OF
AMERICA, a foreign insurance company;
and JOHN AND JANE DOES I-X, XYZ
ENTITIES I-V,

Defendant.

 

Plaintiff, by and through undersigned counsel, hereby certifies that it knows the dollar
limits and any other limitations set forth by the Local Rules of Practice for the applicable
Court, and further certifies that this case is subject to compulsory arbitration.

RESPECTFULLY SUBMITTED this Wiaay of October, 2018.

   

esa, AZ 85213
Attorneys for Plaintiff

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 31 of 82

EXHIBIT F
 

NO aE er uere:

DP: peur

1930 N. Ansoupa Roan, Sure 200
Mesa, AZ 85213

om oN DA HW & WY HY

MN i] hw bo —_ — _ — —_ —_ — —_ —_ —_

 

 

Case 2:19-cv-02781-JJT Document 1-3

Brad A. Denton, #016454

Brad@DentonPeterson.com
Sterling R. Peterson, #020628

Sterling(@@DentonPeterson.com

Pp Ee DENTON PETERSON, PC

  

1930 N, Aneoteoa ROAD, Suite 200
Mesa, Arizona 85213
TELEPHONE: (480) 325-9900
FAcsIMiLe: (480} 325-9901
HTTPS: //ARIZONABUSINESSLAWYERAZ.COM

Attorneys for Plaintiffs

Filed 05/01/19 Page 32 of 82

S ya

B. HILL, FILED
18 OCT 23 AMI: 93

IN THE SUPERIOR COURT OF THE STASTE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DNS AUTO GLASS SHOP, ILC, an Arizona
limited liability company, dba GLASS
REPLACEMENTS

Plaintiffs,
Vv.
SAFECO INSURANCE COMPANY OF
AMERICA, a foreign insurance company;
and JOHN AND JANE DOES I-X, XYZ
ENTITIES I-V,

Defendant.

 

Case No. CV2018-096793

CERTIFICATE REGARDING
COMPULSORY ARBITRATION

Plaintiff, by and through undersigned counsel, hereby certifies that it knows the dollar

limits and any other limitations set forth by the Local Rules of Practice for the applicable

Court, and further certifies that this case is subject to compulsory arbitration.
RESPECTFULLY SUBMITTED this VW day of October, 2018.

 

Mesa, AZ 85213
Attorneys for Plaintiff

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 33 of 82

EXHIBIT G
ted

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 34 of 82

sk a

(DOCUMENT DEPOSITORY

18.0CT 25 AMI: 58
FILED BY:

IN THE MARICOPA COUNTY SUPERIOR COURT
IN AND FOR THE STATE OF ARIZONA

-1Case Number Correct

 

 

 

 

 

. _.. AFFIDAVIT of SERVICE by
Caption Variation Noted PRIVATE PERSON
Auto Glass Shop, LLC, and Arizona limited
liability company, Case no. CV2018-096795
Plaintiffs Documents Served:
]. Summons
Vs. 2. Complaint
3. Certificate Regarding Compulsory
Safeco Insurance Company of America, a Arbitration
foreign insurance company, John and Jane
Does I-X; XYZ Entities I-V,
Defendants

 

 

 

THE UNDERSIGNED, Richard G. Younger Jr., cert #7079, Maricopa County, authorized t
serve process under the laws of the State of Arizona, certifies: That such person is fully qualified ¢
serve process in this cause having been so authorized by the laws of the State of Arizona; that th
undersigned stated to the party was so authorized, and also stated the nature of the papers bein
served,

The instruments and documents herein described as having been served on this action were receiv
from Denton Peterson, PC on October 22, 2018,

PARTY SERVED ADDRESS WHERE SERVED DATE & TIME OF SERVICE
Arizona Department of Insurance 100 N. 15th Ave, Phoenix, AZ October 24, 2018 at 12:05 p.m.

F SERVI FF D UPON PART
Served the Arizona Department of Insurance, Elizabeth V., clerk, accepted.

I certify under the penalty of perjury that the foregoing ts true and correct.

server

 

 

 
tf tw bh

tA

10
li
12
13
14
15
16
7
18
19
20
2}
22
23
24
25
26
27
28

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 35 of 82

10a Pf (23% SR SSSs ge
CHRIS DEROSE, DOCUMENTSEP OSITORY

By. :

   
 

IN THE MARICOPA COUNTY SUPERIOR COURT
IN AND FOR THE STATE OF ARIZONA

 

AFFIDAVIT of SERVICE by
PRIVATE PERSON (Amended)
Right at Home Glass, LLC, a foreign entity
registered to do business in Arizona, Case no. CV2018-096795
Plaintiffs Documents Served:

1. Summons
Vs. 2. Complaint

3. Certificate Regarding Compulsory
Safeco Insurance Company of America, a Arbitration

foreign insurance company, and John and Jane
Does I-X; XYZ Entities 1-V,
Defendants

 

 

 

 

THE UNDERSIGNED, Richard G. Younger Jr., cert #7079, Maricopa County, authorized t
serve process under the laws of the State of Arizona, certifies: That such person is fully qualified t
serve process in this cause having been so authorized by the laws of the State of Arizona; that th

undersigned stated to the party was so authorized, and also stated the nature of the papers bein
served.

The instruments and documents herein described as having been served on this action were receiv
from Denton Peterson, PC on October 22, 2018.

V DD! WH RY Tr TIME OF SERVI:
Arizona Dept of Insurance 100 N. 15" Ave, Phoenix, AZ October 24, 2018 at 12:05 p.m.

NNER OF VI FFECTED UPON PART
Served the Arizona Department of Insurance. Elizabeth V., clerk, accepted.

I certify under the penalty of perjury that the foregoing is true aad correct. :

server

 

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 36 of 82

EXHIBIT H
oo wo 4 DA WH SF WY NH

—
SBaeauranues&rn= 6

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 37 of 82

      
 

CHRIS DEROSE, CLE
5 22> Tpm RECEIVE
Oat OEP of ee EO SE
oe — 13 0ET 26 PH: 21

IN THE MARICOPA COUNTY SUPERIOR COURT
IN AND FOR THE STATE OF ARIZONA

 

AFFIDAVIT of SERVICE by
PRIVATE PERSON (Amended)

DNS Auto Glass Shop, LLC, an Arizona limited

liability company, dba Glass Replacements, Case no. CV2018-096793

Ptaintifls Documents Served:
1. Summons
Vs. 2. Complaint
3. Certificate Regarding Compulsory
Ssfeco Insurance Company of America, a Arbitration
forcign Insurance company, and John and Jane
Does ]-X; XYZ Entities I-V,
Defendants

 

 

 

 

 

 

THE UNDERSIGNED, Richard G. Youager Jr., cert #7079, Maricopa County, authorized
serve process under the laws of the State of Arizona, cerlifies: That such person is fully qualified
serve process in this cause having been so authorized by the laws of the State of Arizona; that tb
undersigned stated to the party was so authorized, end also stated the nature of the papers bein
served.

The instruments aad documents herein described as having been served on this action were receiv
from Denton Peterson, PC on October 22, 2018.

   
 

    

    
 

   

WHERE

ADDRESS ERVED DATE & TIME VICI
100 N. 15" Ave, Phoenix, AZ October 24, 2018 at 12:05 p.m.

 

AY SERVED
Arizona Dept of Insurance

MANNER OF SERVICE EFFECTED UPON PART
Served the Arizona Department of Insurance. Elizabeth V., clerk, aceepted.

   

1 certify under the penalty of perjury that the foregoing [s true and correct.

 
& Ww WwW

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/0119 Page 38 of 82

CHRIS OEROSE, CLERK
RECEIVED SE
DOCUMERT OxPOSITORY
18 OCT 25 ANIT: Se

 

 

IN THE MARICOPA COUNTY SUPERIOR COURT

FILED SY: GU

|

 

IN AND FOR THE STATE OF ARIZONA
Case Number Correct
Caption Variation Noted AFFIDAVIT of SERVICE by

7

8

9
10
li
12
13
14
15
16
7
18
i9

 

PRIVATE PERSON
Auto Glass Shop, LLC, and Arizona limited
liability company, Case no. CV2018-096793
Ptatntiffs Documents Served:

1. Summons .
Vs. 2. Complaint

3. Certificate Regarding Compulsory
Safeco Insurance Company of America, a Arbitration

foreign insurance company, Joho and Jane
Does I-X; XYZ Entities 1-V,
Defendants

 

 

 

 

THE UNDERSIGNED, Richard G. Younger Jr., cert #7079, Maricopa County, authorized
Serve process under the laws of the State of Arizona, certifies: That such person is fully qualified
serve process in this cause having been so anthorized by the laws of the State of Arizona; that th
undersigned stated to the party was so authorized, and also stated the nature of the papers bei:
served.
The instruments and decumests herein described as having been served on this action were receiv
from Denton Peterson, PC on October 22, 2018.

 

‘Arizona Department of Insurance 100 N. 15th Ave, Phoenix, AZ Ociaber 24, 2018 at 12: 05 pm.

MANWER OF SERVICE EFFECTED UPON PART
Served the Arizona Deparboent of Insunmece. Elizabeth V., clerk, accepied.

U certify under the penalty of perjury that the foregoing ts tree apd correct.

Server

 

 

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 39 of 82

EXHIBIT I
eo fo SA HH F&F WwW NH =

BOR ee
R i id we) ed —_ So \O oo ~] nA ta - Ww bo = So

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 40 of 82

Chris DeRose, Clerk of Court
*** Electronically Filed ***
M. Cain, Deputy
12/3/2018 11:02:00 PM
Filing ID 9940936

THE CAVANAGH LAW FIRM

A Professional Association
1850 NORTH CENTRAL AVENUE
SUITE 2400
PHOENIX, ARIZONA 85004-4527
(602) 322-4000

Cassandra V. Meyer, SBN 021124
cmeyer@cavanaghlaw.com
Karen Stafford, SBN 030308

qstattordiicavanaghlaw.com

Karen N. Wohigemuth, SBN 033799
forch wemilaig eevenaehis com
Attorneys for Defendant

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

RIGHT AT HOME GLASS, LLC, a foreign
entity registered to do business in Arizona, NO. CV2018-096795

Plaintiff,
DEFENDANT'S MOTION TO
Vv. DISMISS AND MOTION TO

COMPEL APPRAISAL
SAFECO INSURANCE COMPANY OF
AMERICA, a foreign insurance company;

and JOHN AND JANE DOES I-X, XYZ Oral Argument Requested
ENTITIES I-V,

Defendant.

 

 

Defendant Safeco Insurance Company of America (“Safeco” or “Defendant”) by
and through undersigned counsel, hereby respectfully moves the Court to dismiss
Plaintiff's Complaint in its entirety pursuant to both Arizona Rules of Civil Procedure
12(b)(6) and 12(b)(1), and in the alternative, moves to compel Appraisal pursuant to the

requirements of the insurance policy.! This Motion is supported by the following

 

' Safeco has also moved to dismiss the identical claims brought by Plaintiff DNS Auto
Glass Shop, LLC in a separate action entitled DNS Auto Glass Shop, LLC v. Safeco Ins.
Co. of Am., Case No. CV2018-096793. Because the claims asserted against Safeco in both
of these cases are virtually identical, and therefore, Safeco’s Motions to Dismiss are
substantively the same, Safeco is filing a separate Motion to Consolidate for the limited

8816971 i

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.

1850 NORTH CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

oO fo SYD DH ww FSF Ww NHN

NP BOB meee tl

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 41 of 82

Memorandum of Points and Authorities and the entire Court record.
MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION AND FACTUAL BACKGROUND

Plaintiff Right at Home, LLC (“Plaintiff’) alleges that from October 31, 2017
through April 30, 2018, it replaced and installed glass on the vehicles of 60 insureds who
had automobile insurance policies with glass coverage through Safeco. See Complaint, 49
10, 15. For replacement and installation of the glass, Plaintiff alleges that it procured
assignments from the insureds for the right to collect insurance proceeds under their
policies with Safeco. /d. at 79 11, 16. Although Plaintiff alleges that it “procured
assignments,” it has not attached a copy of the assignment agreement to the Complaint,
nor has it recited the language of the assignment in the Complaint. Instead, the Complaint
simply alleges that assignments were “procured.” /d. at | 16.”

Pursuant to the alleged assignment, Plaintiff alleges that it submitted claims to
Safeco for total reimbursement on all 60 claims in the amount of $50,015.55, of which
Safeco paid $21,487.92. /d. at J] 17-19. According to the Complaint, Plaintiff, as
assignee, stepped into the shoes of the 60 insureds and is therefore entitled to all of the
insureds’ rights under the respective policies, including suing Safeco for the additional
amounts of money Plaintiff claims is still owed. /d. at § 20. As the alleged assignee,
Plaintiff is asserting claims for breach of contract, breach of the duty of good faith and fair

dealing, and unjust enrichment against Safeco. /d. at FJ 25-12 [sic 38]. With respect to

 

 

purpose of seeking to have one judge decide the Motions to Dismiss. As the DNS Auto
Glass Shop, LLC case was filed first, Safeco will request that the Motions to Dismiss be
decided by Judge Palmer in that case.

* Undersigned counsel has repeatedly asked Plaintiff's counsel to provide a sample of the
assignment at issue in this case. This morning, Plaintiff's counsel finally provided an
unsigned invoice from Right at Home, LLC that contains assignment language at the
bottom in fine print and a Right at Home work order that purportedly contains assignment
language, but that language is completely illegible. Further, the Right at Home work
order has a signature, but it is not clear if the document would be signed by the insured.

881697) 2

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.
1840 NORTH CENTRAL AVENUE, SUITE 24090

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

Oo 6 sO UW & WwW NHN

BOO eee es se

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 42 of 82

the breach of contract claim, Plaintiff alleges that it is entitled to receive the outstanding
balance of $28,527.13 from Safeco, and that Safeco’s refusal to pay is a breach of its
obligations under the insurance policies. /d. at {9 21-24. Regarding Plaintiff's bad faith
claim, Plaintiff alleges that Safeco knew or should have known that its conduct was
inexcusable and did not comport with the standards of good faith and fair dealing. Jd. at J
7 [sic 33]. Finally, in support of its unjust enrichment claim, Plaintiff alleges that Safeco
was unjustly enriched and Plaintiff unjustly impoverished for the valuable consideration
of Plaintiff's value of replacing and installing the glass for which Safeco agreed to but did
not pay in accordance with the terms of the contract. /d. at J 11 [sic 37]. Plaintiff is

seeking compensatory, incidental, and consequential damages as well as attorneys’ fees

and interest. /d. at 8:2-11.

The standard automobile policy issued by Safeco contains the following appraisal

language:

APPRAISAL
A. If we and you do not agree on the amount of loss, either
may demand an appraisal of the loss. In this event, each party
will select a competent appraiser. The two appraisers will
select an umpire. The appraisers will state separately the
actual cash value and the amount of loss. If they fail to agree,
they will submit their differences to the umpire. A decision
agreed to by any two will be binding. Each party will:

1. Pay its chosen appraiser; and

2. Bear the expenses of the appraisal and umpire

equally.
B. We do not waive any of our rights under this policy by
agreeing to an appraisal.

See Exhibit 1, at 16° Plaintiff attached as Exhibit A to its Complaint, a spreadsheet

 

3 For purposes of a Motion to Dismiss, the Court may consider a document that is not
attached to the Complaint if the document forms the basis of the plaintiff's claim, which is
the case here with Safeco’s automobile policy since Plaintiff is suing for alleged breach of
that policy. See Young v. Rose, 230 Ariz. 433, 438 (App. 2012).

8816971 | 3

 
* OFFICES

L

t

AL AVENUE SUITE 2400

1 ON 850

z
1 50.'ORTH CEN

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 43 of 82
LAW OFFICES
THE CAVANAGIL LAW FIRM, P.A,.

1850 NORTH CENTRAL AVENUE, SUITE 2400

ARIZONA 85004-4527

(602) 322-4000

PHOENIX,

oOo co sD tr Hh WwW NY

mmm et

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 44 of 82

suit, this Court is not required to accept the truth of legal conclusions cast in the form of
factual allegations. See We Are Am./Somos Am., Coal. of Arizona v. Maricopa County Bd.
of Supervisors, 809 F. Supp. 2d 1084, 1090 (D. Ariz. 2011). Because Plaintiff has not
established that it has a valid assignment with all 60 insureds, and therefore standing to
bring this suit, the entire Complaint must be dismissed as a matter of law.

Standing is a “species of subject matter jurisdiction,” and therefore, is an issue to
be decided in a Rule 12(b)(1) motion to dismiss. See We Are Am./Somos Am., Coal. of
Arizona, 809 F. Supp. 2d at 1089 (citing Chandler v. State Farm Mut. Auto. Ins. Co., 598
F.3d 1115, 1122 (9th Cir.2010)).° “In every case, the issue of standing is a threshold
determination of ‘whether the litigant is entitled to have the court decide the merits of the
dispute or of particular issues.’” /d, at 1090 (internal citation omitted). “Simply put,
standing ‘is about who is allowed to have their case heard in court[,] ... not about who
wins the lawsuit [.]’”) /d. (internal citation omitted).

Here, because Plaintiff is not a party to the insurance contract, and therefore lacks
privity of contract with Safeco, Plaintiff only has standing to bring its claims if a valid
assignment agreement exists, and even then, as discussed below, only certain claims are
assignable under Arizona law. See Goodman v. Physical Res. Eng'g, Inc., 229 Ariz. 25,

30, { 16 (App. 2011) (“[P]rivity of contract must exist before a party may seek to enforce

 

® Despite differences between federal and state standing requirements, Arizona courts
“have previously found federal case law instructive.” Fernandez v. Takata Seat Belts,
Ine., 210 Ariz. 138, 140 (App. 2005). Although Arizona does not have a case or
controversy requirement to establish standing, “Arizona courts have articulated a
‘prudential’ component of standing as a matter of judicial restraint to ensure that the
judicial branch does not impermissibly intrude on the powers of the other branches of
government under our separation of powers doctrine.” Bennett v. Napolitano, 206 Ariz.
520, 525, J 19, 81 P.3d 311, 316 (2003). Prudential principles bear a “close relationship to
the policies reflected in the Art. III requirement of actual or threatened injury amenable to

judicial remedy.” Valley Forge Christian Coll. V. Ams. United for Separation of Church
and State, Inc., 454 U.S. 464, 475 (1982).

B816971 | 5

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.

1850 NORTH CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

oa 0 Se SH HR Ww FF WY LY

BO meme eee
= o DOD OWA HW & WN =

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 45 of 82

a contract.”); see also Stratton v. Inspiration Consol. Copper Co., 140 Ariz. 528, 531
(App. 1984) (third party without privity of contract cannot seek to enforce the contract).

The requirement of privity and standing are particularly important in the bad faith
context. “It is well established that a third-party claimant, a stranger to the contract,
cannot sue the insurer for tortious breach of the duty of good faith.” Leal v. Allstate Ins.
Co., 199 Ariz. 250, 254, 9 21 (App. 2000); Hayden Bus. Ctr. Condominiums Ass'n v.
Pegasus Dev. Corp., 209 Ariz. 511, 515, 4 21 (App. 2005) (“We held that insurance bad
faith derives from an insurance contract and ‘a stranger to the contract’ cannot bring an
action under it absent an assignment.”). Arizona prohibits direct actions by third parties
against insurers without the benefit of an assignment in these settings because there is no
injury to plaintiff from the insurer’s alleged exercise of bad faith and the injured plaintiff
is a stranger to the fiduciary relationship between the insured and his insurer. Ring v.
State Farm Mut. Auto. Ins. Co., 147 Ariz. 32, 35 (App. 1985) (“It is clear in Arizona that a
judgment creditor must obtain an assignment of the insured's rights before proceeding
directly against the insurer for liability in excess of the policy limits.”).

Plaintiff's sole allegation that it “procured” an assignment, without any evidence of
the existence of 60 actual executed assignment agreements is insufficient to establish
standing. See Brown, 660 Fed.Appx. at 509 (holding that plaintiff's “standing is entirely
dependent on a valid assignment, therefore, [the plaintiff's] failure to provide proof of
such is fatal to all of his claims.”). Notably absent from the Complaint is a single copy of
one of Plaintiffs 60 assignment agreements, nor has Plaintiff cited to the applicable
language of the assignment in the Complaint that would permit it to sue for breach of
contract and bad faith. Thus, because Plaintiff has not satisfied its burden on standing, the

Complaint should be dismissed for lack of subject matter jurisdiction.’

 

” As noted above, on the date of this filing, Plaintiff's counsel provided a copy ofa Right
at Home, LLC invoice that contains assignment language at the bottom in fine print, but

8816971 1 6

 
LAW OFFICES

THe CAVANAGH LAW FIRM, P.A,
1850 NORTH CENTRAL AVENUE, SUITE 2400

ARIZONA 85004-4527

(602) 322-4000

PIHIOENIX,

mw

Oo Se HY DB OH S&S Ww

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 46 of 82

B. Plaintiff's Breach Of Contract Claim Must Be Dismissed For Being
Subject To Appraisal And Defendant Invoking Its Right To Appraisal

To the extent that Plaintiff can satisfy its burden of proving that it has standing to
sue on the insurance agreement at issue in this case, its rights as an assignee are those
under the insurance agreement, which call for appraisal of this dispute. Per the terms of
the insurance contract, Plaintiff is required to resolve this dispute through appraisal, and
this Court is without subject matter jurisdiction until the contractual appraisal process is
complete. Accordingly, this lawsuit should be dismissed.

“Appraisal clauses are commonly found in homeowners, automobile, and property
policies, and they provide a means to resolve disputes about the amount of loss for a
covered claim.” Pounds v. Liberty Lloyds of Texas Ins. Co., 528 S.W.3d 222, 226 (Tex.
App. 2017). “Appraisals can provide a less expensive, more efficient alternative to
litigation, and . . . they should generally go forward without preemptive intervention by
the courts.” Jn re Universal Underwriters of Texas Ins. Co., 345 8.W.3d 404, 407 (Tex.
2011) (court granted insurance company’s motion to compel appraisal). “The effect of an
appraisal provision is to estop one party from contesting the issue of damages in a suit on
an insurance contract.” Pound, 528 8.W.3d at 228; U.S. Fid. & Guar. Co. v. Ziegler, 771
So. 2d 1284, 1285 (Fla. Dist. Ct. App. 2000) (remanding case to require insureds to follow
appraisal policy conditions following filing of petition to compel appraisal). Here, the
policies at issue contain an appraisal provision that permits either party to invoke its right
to appraisal to resolve a dispute related to the amount of the loss. Accordingly, Safeco
invokes that right, and therefore, any claims that have not gone through the appraisal

process must be dismissed with prejudice so that the dispute over value of the loss may be

 

that invoice is not signed. Plaintiffs counsel also provided a Right at Home, LLC work
order that does appear to be signed, but any assignment language is not legible and it is
not clear whether or not it is the insured who signed the work order. These documents do
not satisfy Plaintiffs burden of establishing that it has standing to sue on breach of
contract and bad faith on a contract to which it is not a party.

816971 | 7

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.

1850 NORTH CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

—

So “Oo Go ~d nN wa > lw tw

er
Oo co SF DB WH FSP Ww WF

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 47 of 82

appropriately resolved in an appraisal proceeding.

Courts have held that even where there has been an assignment of the insurance
loss wherein the assignee brings a lawsuit, the appraisal clause should be invoked when
the parties disagree as to the amount of the loss. See Certified Priority Restoration v.
State Farm Florida Ins. Co., 191 So. 3d 961, 962 (Fla. Dist. Ct. App. 2016) (court
affirming trial court order granting insurance company’s motion to compel appraisal with
an assignee); Reynolds Ventures, Inc., 2018 WL 4215947, at *4 (M.D. Fla. Sept. 5, 2018)
(court granted insurance company’s motion to compel appraisal following filing of
lawsuit by third-party who performed repairs subject to a post-loss assignment).

In Morgan, a case directly on point, an insured executed a post-loss assignment of
insurance benefits to a third party that performed repairs. See Morgan v. Americas Ins.
Co., 2017 WL 6211043, at *1 (E.D. La. July 6, 2017). The third party sought payment
under the policy and filed a lawsuit for recovery of the insurance benefits for the amount
of the repair. /d. The court held that the third party, as assignee, steps into the shoes of
the assignor under the policy and “must comply with the terms and conditions of the
policy, including the appraisal provision.” Jd. at *2. The appraisal provisions were

enforceable even though the appraisal was sought after the repairs were completed and the

lawsuit had commenced:
Clearly, Defendant disputes whether the repairs made by the
Plaintiffs constitute “reasonable” repairs covered under the
policy. The terms of the policy allow for appraisal in the event
of disagreement regarding the amount of the loss. Plaintiffs’

decision to unilaterally proceed with repairs does not deprive
either party of this right.

id. Thus, the court granted the insurance company’s motion to compel appraisal and the
case was subsequently dismissed with prejudice. /d.; Morgan v. Americas Ins. Co., 2018

WL 1419234, at *3 (E.D. La. Mar. 22, 2018).

88169711 8

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.

1850 NORTIE CENTRAL AVENUE,

2400

SUITE

ARIZONA 85004-4527

PHOENIX,

(602) 322-4000

Oo Oo ~ DB rH fF Ww NH

BOB OR eae

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 48 of 82

Similarly, other courts have addressed appraisal provisions and have compelled
appraisal under similar circumstances, See Pound, 528 S.W.3d at 227 (holding court did
not abuse its discretion when it compelled appraisal). In Preferred Mut. Ins. Co., the
insured and insurer disagreed over the value of storm damage, and like the Plaintiff here,
the insureds filed a lawsuit prematurely. Preferred Mut. Ins. Co. v. Martinez, 643 So. 2d
1101, 1102 (Fla. Dist. Ct. App. 1994). The insurance company filed a motion to dismiss
and to compel appraisal as the contractually-required remedy. Jd. at 1102. The Court
held that appraisal provisions are deemed to be conditions precedent to recovery, and
therefore, it reversed the trial court’s order with instructions that it compel appraisal. /d. at
1103.

Appraisal is the universal remedy for property insurers and their insureds to resolve
value disputes over covered claims. J re Public Serv. Mut. Ins. Co., 2013 WL 692441
(Tex. App. 2013) (holding trial court abused its discretion when it denied motion to
compel appraisal). Appraisal provisions “mandate[] that both the insured and the insurer
submit to appraisal upon the demand of either, thereby assuring that the insured as well as
the insurer has a contractual right to a prompt and inexpensive determination of the
amount of loss.” Aetna Cas. & Sur. Co. v. Ins. Com'r, 293 Md. 409, 420-21 (1982); see
also In re Cypress Texas Lloyds, 419 8.W.3d 443, 445 (Tex. App. 2012) (finding that the
trial court order denying insurance company’s motion to compe! appraisal must be
vacated and the appraisal policy provisions enforced); Johnson v. State Farm Lloyds, 204
S.W.3d 897, 903 (Tex. App. 2006), aff'd, 290 S.W.3d 886 (Tex. 2009) (granting motion
for summary judgment seeking an order compelling appraisal).

Appraisal provisions are similar to arbitration provisions, which Arizona court
have held are enforceable and favored by public policy. See Wilson v. Pate, 17 Ariz. App.
461, 462 (1972) (“The parties to a contract are free to modify common law remedies and

we must assume that such changes were made by the mutual agreement of both parties.”).

8816971 | 9

 
LAW OFFICES

FUE CAVANAGH LAW FIRM, P.A.

[850 NORTH CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

oOo fo SDH Ww FSP WwW NW

mmm mmm et
Oo fo ~SJ DH WF BF WwW NH — O&O

20

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 49 of 82

“While appraisals are generally less formal than arbitrations, both provide a contractual
method for settling questions in a less complicated and expensive manner than through
court adjudication.” Hirt v. Hervey, 118 Ariz. 543, 545 (App. 1978) (finding that
appraisal decisions have the same finality as arbitration decisions); Meineke v. Twin City
Fire Ins. Co., 181 Ariz. 576, 580 (App. 1994) (court applying “principles of arbitration
law to this dispute regarding an insurance policy appraisal clause”). In the arbitration
setting, Arizona courts have similarly dismissed lawsuits and compelled arbitration. See
Sec. Alarm Fin. Enterprises, L.P. v. Fuller, 242 Ariz. 512, 518 (App. 2017) (reversing
trial court order denying motion to dismiss and motion to compel arbitration); Allstate
Prop. & Cas. Ins. Co. v. Watts Water Techs., Inc., 244 Ariz. 253, 259 (App. 2018), review
denied (Aug. 29, 2018) (reversing trial court ruling denying motions to dismiss and
compel arbitration).

In this case, Plaintiff attached a spreadsheet to the Complaint that appears to
indicate that all of the 60 insured’s claims have already been sent to appraisal, even
including specific dates on when the claims were sent to appraisal. Plaintiff has agreed
that any claims that were sent to appraisal are subject to dismissal. Assuming, however,
that the spreadsheet indicates something other than appraisal and that none of these claims
have been sent to appraisal (as Plaintiff asserts), and also assuming arguendo that Plaintiff
has actually procured a valid assignment agreement from the insureds, then pursuant to
the appraisal provision of the policy, Safeco is entitled to invoke the appraisal process and
Plaintiff's dispute over the amount of loss is subject to appraisal. Safeco has a contractual
right to engage in an inexpensive determination of the loss, regardless of Plaintiff's
unilateral decision to file lawsuit without invoking the more appropriate appraisal process.
Appraisal is treated as a condition precedent to recovery and Plaintiff, as assignee, must
comply with the terms and conditions of the appraisal provision. Therefore, Plaintiff is

bound by the appraisal terms of the policy and must honor a demand for appraisal from

8816971_I 10

 
LAW OFFICES
THE CAVANAGH LAW FIRM, P.A.

1850 NORTH CENTRAL AYENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

co Oo wm HS DH tO OS OH US

BONO OD OD ee ee
Ror & Bp f= 5S FC eA AAR OH =

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 50 of 82

Safeco for those claims that are not already in the appraisal process, and this Court lacks
subject matter jurisdiction over this case until that process is complete.

C, Plaintiff's Bad Faith Claim Is Subject To Dismissal Because Bad Faith
Claims Are Generally Not Assignable And No Exception Applies

Assuming that Plaintiff is a valid assignee and has standing to bring claims against
Safeco, it still may not assert a claim of tortious bad faith against Safeco because the tort
of insurance bad faith belongs only to the insured and is not assignable.

In Arizona, the general rule is that damages arising from certain torts are not
assignable. See Ross v. Superior Court, In & For Maricopa County, 128 Ariz. 301, 302
(1981); K. W. Dart Truck Co. v. Noble, 116 Ariz. 9, 11 (1977) (“to change the rule against
the assignment of tort claims would lift the lid on a pandora's box crammed with both
practical and legal problems”); Harleysville Mut. Ins. Co. v. Lea, 2 Ariz. App. 538, 542
(1966) (“allowing the subrogation or assignment of a cause of action for personal injuries
is so fraught with possibilities, that the rule in Arizona against assignment should remain
the same until changed by the !egislature”).

In Botma, the Arizona Court of Appeals recognized that torts that arise out of a

uniquely personal relationship, in particular, may not be assigned:

{T]he relationship between attorney and client is of a uniquely personal
nature, giving rise to a “fiduciary relation of the very highest character” and
that considerations of public policy require that actions arising out of such a
relationship not be relegated to the market place and converted to a
commodity to be exploited and transferred to economic bidders.

Botma v. Huser, 202 Ariz. 14, 17, § 11 (App. 2002) (quoting Schroeder v. Hudgins, 142
Ariz. 395, 399 (App. 1984). Arizona courts have held similarly regarding the prohibition
of assignment of other types of torts that are personal in nature. For example, in Martinez
v. Green, the Arizona Court of Appeals recognized that “the nature of the claim

determines whether it can be assigned,” and held that because claims under the Telephone

8816971. | 11

 
LAW OFFICES

THE CAVANAGIL LAW FERM, P.A.
1250 NORTH CENTRAL AVENUE, SUITE 2400

ARIZONA 85004-4527

PILOENIX,

(602) 322-4000

oOo 82 ~j DB th ff Ww NH =

rd NB BRO OHS] FEF EEF EE ES i ESE Ol ULE Rt ll Ol

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 51 of 82

Consumer Protection Act are essentially personal, invasion of privacy torts, they cannot
be assigned. 212 Ariz. 320, 323, | 13 (App. 2006); see also PPG Indus., Inc. v.
JMB/Houston Centers Partners Ltd, 146 S.W.3d 79, 92 (Tex. 2004) (holding that
because of “the personal and punitive nature of both DTPA claims and DTPA damages,
and the risks to the adversarial process, ... DTPA claims generally cannot be assigned by
an agerieved consumer to someone else.”).

“Ever since the tort of bad faith was first recognized in Arizona, ... it has been
consistently viewed as limited by the contractual relationship between the plaintiff and the
defendant insurer.” Fobes v. Blue Cross & Blue Shield, 176 Ariz. 407, 409 (Ariz. App.
1993) (citing Deese v. State Farm Mut. Auto. Ins. Co., 172 Ariz. 504 (Ariz. 1992).
Indeed, Arizona law only recognizes the tort of insurance bad faith due to the special
relationship of an insurer to its insured. See Noble v. Nat'l Am. Life Ins. Co., 128 Ariz.
188, 189-90, 624 P.2d 866, 867-68 (1981) (“The special nature of an insurance contract
has been recognized by courts and legislatures for many years. . .. An insurance policy is
not obtained for commercial advantage; it is obtained as protection against calamity. . . .
Often the insured is in an especially vulnerable economic position when such a casualty
loss occurs. .. . We have determined that it is reasonable to conclude that there is a legal
duty implied in an insurance contract that the insurance company must act in good faith in
dealing with its insured on a claim, and a violation of that duty of good faith is a tort.”);
see also Enyart v. Transamerica Ins. Co., 195 Ariz. 71, 76 (App. 1998) (“In Arizona, a
party may bring a tort action for breach of an implied covenant if there is a ‘special
relationship arising from elements of public interest, adhesion, and fiduciary
responsibility.””). As such, generally, bad faith claims are personal tort claims that are not
assignable.

The one narrow exception to the assignability of bad faith tort claims that Arizona

courts have recognized is an insured’s right to protect itself from harm in third-party

8816971_| 12

 
LAW OFFICES
THE CAVANAGIE LAW FIRM, P.A,

1850 NORTII CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

co bo oo HS KN AH Se OH OY

BOR

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 52 of 82

litigation. In Arizona, an insured is permitted to assign a bad faith claim under a liability
insurance policy to the party suing the insured solely to protect the insured from “the
sharp thrust of personal liability” in a tort lawsuit filed against the insured. See United
Servs, Auto. Assn’n v. Morris, 154 Ariz. 113, 118 (Ariz. 1987); Damron v. Sledge, 105
Ariz. 151 (Ariz. 1969); see Clearwater v. State Farm Mut. Auto. Ins. Co., 161 Ariz. 590,
593-94 (App. 1989). This narrow exception has only been applied in the context of an
insured seeking liability coverage to defend and indemnify against third-party tort
litigation. In these unique circumstances, Arizona law permits an insured to assign its bad
faith claim in order to avoid exposure to extensive personal liability to the plaintiff in
situations where the insurer has failed to defend, indemnify or agree to a settlement within
policy limits when the exposure to the insured is in excess of the policy limits. See, e.g.
Morris, 154 Ariz. at 118-121.

Here, there is no valid basis for an assignment of a bad faith claim because the
insureds are not in harm’s way. To the contrary, the insureds have been provided with
benefits pursuant to their insurance contract (a new windshield for which they did not
have to pay), and their insurer (Safeco) has not placed them in any economic peril. In
other words, the insureds are not in a position of having to protect themselves from
liability exposure. In fact, the insureds themselves would have no claim for bad faith
because they have timely received all of the benefits to which they are entitled under the
insurance policy. Thus, because there is no valid basis for assignment of a bad faith
claim, which by its very nature is personal to only the insured, Plaintiff has no right to the
insureds’ bad faith claims. See Page v. Allstate Ins. Co., 126 Ariz. 258, 258 (App. 1980)
(holding that an insurer’s duty of good faith “is intended to benefit the insured, not the
injured claimant,” and therefore, a judgment creditor had no standing to bring a bad faith
claim against a judgment debtor’s liability insurer). Arizona courts have uniformly held

that third parties to a contract have no rights of bad faith. See Fobes v. Blue Cross and

88169711 13

 
LAW OFFICES
THE CAVANAGE LAW FIRM, P.A.

1850 NORTE CENTRAL AVENUE, SUITE 2400

PHOENIX, ARIZONA 85004-4527

(602) 322-4000

Na

oOo fo SY DO UH & WwW

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 53 of 82

Blue Shield, 176 Ariz. 407, 861 P.2d 692 (App. 1993); see also Leal v. Allstate Insurance
Company, 199 Ariz. 250, 17 P.3d 95 (App. 2000).

Because the tort of insurance bad faith arises solely from the special relationship
between an insurer and its insured, pursuant to well-established Arizona Jaw that prohibits
the assignment of torts, particularly those that are uniquely personal, Plaintiff's bad faith

claim must be dismissed as a matter of law,

D. Plaintiff Cannot Recover For Unjust Enrichment For Contract
Damages Where There Is An Adequate Remedy At Law

In Arizona, “if there is a specific contract which governs the relationship of the

 

parties, the doctrine of unjust enrichment has no application.” Trustmark Ins. Co. v. Bank
One, Arizona, NA, 202 Ariz. 535, 542, 9 34 (App. 2002), as corrected (June 19, 2002)
(holding that an unjust enrichment claim fails where there is an adequate remedy at law
such as a breach of contract claim); Brooks v. Valley Nat. Bank, 113 Ariz. 169, 174
(1976); Ashton Co., Inc., Contractors & Engineers v. State, 9 Ariz. App. 564, 570 (1969).
Here, Plaintiff has sued for breach of contract, and even though there is a dispute as to
whether Plaintiff has standing to bring this suit, there is no dispute that the claim (if
cognizable) arises out of existing insurance contracts.

Arizona courts have upheld motions to dismiss unjust enrichment claims where
there is a specific contract governing the relationship. See Johnson v. Am. Nat. Ins. Co.,
126 Ariz. 219, 222 (App. 1980) (trial court granting of motion to dismiss unjust
enrichment claim was proper where the theory of recovery was based on recovery of
payments pursuant to a loan agreement); Kaman Aerospace v. Arizona Bd. of Regents, 217
Ariz. 148, 151 at n.3 (App. 2007) (dismissing plaintiff's unjust enrichment claim where
plaintiff was pursuing breach of contract claim).

In this case, Plaintiff is asserting an unjust enrichment claim for the purpose of

recovering the value of the replacement and installation of the glass that Safeco did not

8816971_| 14

 
LAW OFFICES

THE CAVANAGH LAW FIRM, P.A.
1850 NORTH CENTRAL AVENUE, SUITE 2400

ARIZONA 85004-4527

(602) 322-4000

PHOENIX,

oOo fo ss DH OO HP WwW WY

ho Mm bb MN — — — — —_ — — — —_ —_

 

Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 54 of 82

pay “in accordance with the terms of the contract.” See Complaint at § 11 [sic 37]. In
other words, Plaintiff is seeking to recover sums believed owed under a specific contract
allegedly governing their relationship, i.e. the insurance policy. Plaintiffs unjust
enrichment claim is seeking the same relief sought under the breach of contract claim and
Safeco does not contest that the insurance policies are valid, existing contracts that are
central to the allegations in the Complaint. As such, Plaintiff's unjust enrichment claim
has no application and fails as a matter of law because an adequate remedy exists in
Plaintiff's breach of contract claim,

lil. CONCLUSION

Based on the foregoing, Safeco respectfully requests the Court dismiss Plaintiff's
Complaint in its entirety, enter an order compelling appraisal, for an award of attorneys’

fees pursuant to A.R.S. § 12-341.01, and for all other relief the Court deems just and

proper.
DATED this 3rd day of December, 2018.
THE CAVANAGH LAW FIRM, P.A.

By: s/ Cassandra V. Meyer
Cassandra V. Meyer

Karen Stafford
Karen N. Wohlgemuth
Attorneys for Defendant

ORIGINAL filed on AZTurboCourt
this 3 day of December, 2018 with
a copy of the same mailed to:

Brad A, Denton

Sterling R. Peterson

Denton Peterson, PC

1930 N. Arboleda Road, Suite 200
Mesa, Arizona 85213

Attorneys for Plaintiff

si Karen Stafford

8816971 | 15

 
Case 2:19-cv-02781-JJT Document 1-3 Filed 05/01/19 Page 55 of 82

EXHIBIT 1
Case 2:19-cv-02781-JJT. ,.DBacument.ts3,. Glled.05/01/19 Page 56 of 82

Safeco [itsiiclatece

A Liberty Mutual Company

ARIZONA PERSONAL AUTO POLICY

SAFECO INSURANCE COMPANY OF AMERICA
Home Office: 62 Maple Avenue, Keene, New Hampshire 03431

(A stock insurance company.)
READY REFERENCE TO YOUR AUTO POLICY

Beginning
On Page
AGREEMENT 1

DEFINITIONS 1

PART A — LIABILITY COVERAGE 3
Insuring Agreement
Supplementary Payments
Exclusions
Limit of Liability
Out of State Coverage
Financial Responsibility
Other Insurance

PART B — MEDICAL PAYMENTS COVERAGE T
Insuring Agreement
Exclusions
Limit of Liability
Other Insurance

PART C — UNINSURED MOTORISTS COVERAGE 9
Insuring Agreement
Exclusions
Limit of Liability
Other Insurance
Arbitration
Additional Duty

PART D — COVERAGE FOR DAMAGE TO YOUR AUTO 11
insuring Agreement
Transportation Expenses
Exclusions
Limit of Liability
Payment of Loss
No Benefit to Bailee
Other Sources of Recovery
Appraisal

PART E — DUTIES AFTER AN ACCIDENT OR LOSS 17

PART F — GENERAL PROVISIONS
Policy Period and Territory
Changes
Termination
Two or More Autos Insured; Two or More Auto Policies

17

SA-1852/AZEP 12/16
Case 2:19-cv-02781-JJT. eiagdmeantctosis ed-05/01/19 Page 57 of 82

ADDITIONAL COVERAGES
Underinsured Motorists Coverage
Roadside Assistance Coverage
Loss of Use Coverage
Full Safety Glass Coverage
HEAHHHEEEHHERARREAARAEHAREE EEE HH HE BRE BRE
HHHHHHERPP HAHAH HE HERS RARHHRHRS EH ARERR RE
HEPHHHFFHHHRHAHARAEERHHERERH RAHA RA AR EERE HE
HHFHFHAPHAHAAREREAHAR HEHEHE SER ARH AHA RHE HE
HERRERA RRE REE HEH Ht tH EH HH Be aH EH
HRHHRREBRER HERE EEE EH HEHE HEE HEH EE tH HE
HHHHHHHARAHHARER EER AEA ARHHRES EH Ea RARE EE
HHEPARRARHRAREER ERR ARARREE SE RER AEH EHS HEE HH
HEHHHERAPREHRERRHE HEAR EEREREEER EEE HEH AH HF
HHPPEPHHERHHHE EERE HA EHRHRRR ER ERA HE REE EH

SA-1852/AZEP 12/16

22
Case 2:19-cv-02781-JJ¥- eBoourantctedis lstled-05/01/19 Page 58 of 82

 

AGREEMENT

In return for your payment of ail premiums, and in reliance upon the statements in the application we agree to
insure you subject to the terms, conditions and limitations of this policy. We will insure you for the coverages and

limits shown on the Declarations. Your policy consists of the policy contract, Declarations and endorsements
applicable to the policy.

 

DEFINITIONS

A. Throughout this policy, “you” and “your” refer to:
1. The “named the

Arizona law to be provided under a policy of

. * . aut bile liability insurance:
insured" shown in oe ly

Declarations;

2. The spouse, if a resident of the same
household; or

3. The domestic partner, if a resident of the
same household:

“Domestic partner” means a person living
as a continuing partner with you and:

(a) is at least 18 years of age and
competent to contract:

(b)
{c}

is not a relative; and

shares with you the responsibility for
each other's welfare, evidence of which
includes:

(1} the sharing in domestic response-
bilities for the maintenance of the
household; or

(2)

having joint financial obligations,
resources, or assets; or

(3) one with whom you have made a
declaration of domestic partner-
ship or similar declaration with an

employer or government entity.

Domestic partner does not include more
than one person, a roommate whether
sharing expenses equally or not, or one who
pays rent to the named insured.

“We", “us” and “our” refer to the Company, as
shown in the Declarations providing this
insurance.

For purposes of this policy, a private passenger
auto shall be deemed to be owned by a person if
leased:

1. Under a written agreement to that person;
and

2. For a continuous period of at least six
months.

Throughout the policy, “minimum limits” refers
to the following limits of liability required by

SA-1852/AZEP 12/16

1. $15,000 for each person, subject to $30,000
for each accident, with respect to bodily
injury;

2. $10,000 for each accident with respect to
property damage.

Other words and phrases are defined. They are in
bold type when used.

E.

“Bodily injury” means bodily harm, sickness or
disease, including death that results.

“Business” includes

occupation.

trade, profession or

“Family member" means a person related to
you by blood, marriage, domestic partnership or
adoption who is a resident of your household.
This includes a ward or foster child who is a
resident of your household.

“Fungi” means any type or form of fungus,
including yeast, mold or mildew, blight or
mushroom and any mycotoxins, spore, scents or
other substances, products or byproducts
produced, released by or arising out of fungi,
including growth, proliferation or spread of fungi
or the current or past presence of fungi.
However, this definition does not include any
fungi intended by the insured for consumption.

“Occupying” means in; upon, or getting in, on,
out or off.

“Property damage” means physical injury or
destruction of tangible property including loss of
use,

“Punitive or exemplary damages” include
damages which are awarded to punish or deter
wrongful conduct, to set an example, to fine,
penalize or impose a statutory penalty, and
damages which are awarded for any purpose
other than as compensatory damages for bodily
injury or property damage.

“Trailer” means a vehicle designed to be pulled
by a:

1. Private passenger auto; or
Case 2:19-cv-02781-JJ¥- eBocwrmeanteckeds ded-05/01/19 Page 59 of 82

2. Pickup, van or motorhome.

It also means a recreational camping vehicle, a
farm wagon or farm implement while towed by a
vehicle listed in L.1. or L.2. above.

M. “Transportation network platform” means an
online-enabled application or digital network used
to connect passengers with drivers using vehicles
for the purpose of providing prearranged
transportation services for compensation.

N. “Your covered auto” means:
1. Any vehicle shown in the Declarations.

2, a. Any newly acquired vehicle, whether
operational or not, on the date you
become the owner, subject to
conditions for Newly Acquired
Replacement Vehicle and Newly
Acquired Additional Vehicle under
N.2.b. below. Any newly acquired
vehicle must be of the following types:

(1) aprivate passenger auto;
(2) apickup or van that:

(a) has a Gross Vehicle Weight
Rating of 12,000 Ibs or less:
and

(b) is not used for the delivery or
transportation of goods and
materials unless such use is:

i. incidental to your
business of installing,
maintaining or repairing
furnishings or equip-
ment; or

ii. for farming or ranching;
or

(3) amotorhome or trailer.

b. A newly acquired vehicle is subject to
the following conditions:

(1} Newly Acquired Replacement
Vehicle. If the vehicle you acquire
replaces one shown in the Decla-
rations, the replacement vehicle
will have the same coverage as
the vehicle it replaced. You must
notify us of a newly acquired
vehicle which is a replacement
vehicle within 30 days of the date
of acquisition.

(2) Newly Acquired Additional
Vehicle. For any newly acquired
vehicle that is in addition to any
shown in the Declarations cover-
age shall apply for the first thirty

SA-1852/AZEP 12/16

(30) days after you acquire the
vehicle, including the date of
acquisition. Coverage shall be the
broadest coverage we provide for
any vehicle shown in the Declara-
tions. This coverage applies only
if '

(a) you acquire the additional
vehicle during the policy
period shown on the
Declarations; and

(b) there is no other insurance
policy that provides coverage
for the additional vehicle.

lf you wish to add or continue
coverage you must ask us to
insure the additional vehicle within
thirty (30) days after you acquire
the additional vehicle. This thirty
(30) days of coverage includes the
day you acquire the vehicle.

(3) Collision Coverage for a newly
acquired vehicle begins on the
date that you acquire the vehicle.
However, if the Declarations does
not indicate that Collision Cover-
age applies to at least one vehicle,
you must ask us fo insure the
newly acquired vehicle within four
(4) days after you acquire it. If a
loss occurs during the four (4)
days after you acquire the vehicle
but before you asked us to insure
the newly acquired vehicle, a $500
collision deductible will apply.

(4) Comprehensive Coverage for a
newly acquired vehicle begins on
the date that you acquire the
vehicle. However, if the Decla-
rations does not indicate that
Comprehensive Coverage applies
to at least one vehicle, you must
ask us to insure the newly
acquired vehicle within four (4)
days after you acquire it. If a loss
occurs during the four (4) days
after you acquire the vehicle but
before you asked us to insure the
newly acquired vehicle, a $500
comprehensive deductible — will
apply,

Any auto or trailer you do not own while
used as a temporary substitute for any other
vehicle described in this definition which is
out of normal use because of its:

breakdown:
Case 2:19-cv-02781-JJF- reBoaumentcteds eled-05/01/19 Page 60 of 82

b. repair;

c. servicing;

e, destruction.

This provision (N.3.) does not apply to

 

 

. Coverage for Damage to Your Auto.
d. loss; or
PART A — LIABILITY COVERAGE
INSURING AGREEMENT 4. We will pay interest that accrues after entry
A. We will pay damages for bodily injury or of judgment and before we pay, tender, or
. : deposit in court.

property damage for which any insured

becomes legally responsible because of an auto 5. If we appeal the judgment, we will pay

accident. We will settle or defend, as we consider interest on the entire judgment.

appropriate, any claim or suit asking for these . . _ oe

damages. In addition to our limit of liability, we cb eed sillebine, Ie) tia

will pay all defense costs we incur. Our duty to PP ,

settle or defend ends when our limit of liability for 7. Where we are required to cover prejudg-

this coverage has been exhausted. We have no ment interest, it shall be included in the limit

duty to defend any suit or settle any claim for of liability and is not an additional amount of
bodily injury or property damage not covered insurance,

elec SUPPLEMENTARY PAYMENTS

B. “Insured” as used in this Part means: We will pay on behalf of an Insured:

1. You or any family member for the :
ownership, maintenance or use of any auto a 2 eee uss ne coaul 2 bail ponds
or trailer. required because o an acci ent, inc uding

related traffic law violations. The accident

2. Any person using your covered auto with must result in bodily injury or property
your express or implied permission. damage covered under this policy. We are

3. For your covered auto, any person or not obligated to apply for or furnish such

eas : bonds.
erganization but only with respect to legal
responsibility for acts or omissions of a 2. Premiums on appeal bonds and bonds to
person for whom coverage is afforded under release attachments in any suit we defend.
Soe 3. Up to $250 a day for loss of earnings, but

4. For any auto or trailer, other than your not other income, because of attendance at
covered auto, any other person or hearings or trials at our request.
organization but only with respect to legal .
responsibility for acts or omissions of you or 4. Other reasonable expenses incurred at our

. : request.
any family member for whom coverage is
afforded under this Part. This provision 5. All expenses incurred by an insured for first
(B.4.) applies only if the person or organiza- aid to others at the time of the accident, not
tion does not own or hire the auto or trailer. to exceed $10,000.
INTEREST ON JUDGMENTS EXCLUSIONS
We will pay interest on judgments subject to all of the A. We do not provide Liability Coverage for:
rein. 1. Any insured who intentionally causes

1. Any notice, demand, summons, judgment, bodily injury or property damage even if
or any process has been promptly forwarded such bodily injury or property damage is
to us as required by the policy conditions. of a different kind or degree than expected

or intended, or such bodily injury or

a Ne ae ead eo property damage is sustained by a different
judg ; person or persons than expected or

3. We will pay the interest on that part of the intended.
judgment that is covered and that does not 2. Property damage to property owned or

exceed our applicable limit of liability.

SA-1852/AZEP 12/16

being transported by any insured.
Case 2:19-cv-02781-JJF aboourentckeSis eted-05/01/19 Page 61 of 82

Property damage to property:
a. rented to;

b. used by; or

c. inthe care of;

any insured.

This exclusion (A.3.} does not apply to
property damage to a residence or private
garage.

Bodily injury to an employee of any
insured during the course of employment.
This exclusion (A.4.) does not apply to
bodily injury to a domestic employee
unless workers compensation benefits are
required or available for that domestic
employee.

Any insured’s liability arising out of the
ownership or operation of a vehicle while it
is being used as a public or livery
conveyance. This includes but is not limited
to any period of time while it is being used
by any person who is logged into a
transportation network platform as a
driver, whether or not a passenger is
occupying the vehicle. This exclusion (A.5.)
does not apply to:

a. ashare-the-expense car pool: or

b. the ownership or operation of a vehicle
while it is being used in the course of
volunteer work for a_ tax-exempt
organization as described in ARIZ.
REV. STAT. ANN. Section 43-1201(4).

Any insured using any vehicle while
employed in the pickup or delivery of
newspapers or magazines, food or any
products for the purpose of compensation.
This exclusion does not apply to delivery
that is incidental to an insured’s business.
This exclusion (A.6.) does not apply to the
ownership or operation of a vehicle while it
is being used in the course of volunteer work
for a tax-exempt organization as described
in ARIZ. REV. STAT. ANN. Section
43-1201(4).

This exclusion only applies to the extent that
the limits of liability for this coverage exceed
the minimum limits required by the Arizona
financial responsibility law.

a. Any insured while employed or other-
wise engaged in the business of:

(1) selling;
(2) repairing;

SA-1852/AZEP 12/16

(3) servicing;
(4} storing; or
(5) parking;

vehicles designed for use mainly on
public highways. This includes road
testing and delivery.

b. This exclusion (A.7.) does not apply to
the ownership, maintenance or use of
your covered auto by:

(1) you;
(2) any family member; or

(3) any partner, agent or employee of
you or any family member,

Any insured maintaining or using any
vehicle while that insured is employed or
otherwise engaged in any business (other
than farming or ranching) not described in
exclusions A.6. or A.7. This exclusion (A.8.)

does not apply to the maintenance or use of
a

a. private passenger auto:
b. pickup, motorhome or van that:
(1) you own; or

(2) you do not own while used as a
temporary substitute for your
covered auto which is cut of
normal use because of its:

(a) breakdown;
(b) repair;

(c) servicing;
(d) loss; or

(e} destruction; or

c. trailer used with a vehicle described in
A.8.a. or A.8.b. above.

Any insured using a vehicle without the
express or implied permission of the owner
or other person having lawful possession.
However, this exclusion does not apply to a
family member using your covered auto.

10. a. Bodily injury or property damage for

which any insured:

(1) is an insured under a nuclear
energy liability policy; or

(2) would be an insured under a
nuclear energy liability policy but
for its termination upon exhaustion
of its limit of liability.
Case 2:19-cv-02781-JJ¥- rBoaurnentetedss istled-05/01/19 Page 62 of 82

b. A nuclear energy liability policy is a
policy issued by any of the following or
their successors:

(1} Nuclear Energy Liability Insurance
Association;

(2) Mutual Atomic Energy Liability
Underwriters; or

(3) Nuclear Insurance Association of
Canada.

11. Punitive or exemplary damages awarded
against any insured.

12. For bodily injury to you or any family
member to the extent that the limits of
liability for this coverage exceed the
minimum limits required by the Arizona
Financial Responsibility Law.

13. Bodily injury or property damage arising
out of the use of your covered auto while
leased or rented to others. However, this
exclusion does not apply to the operation of
your covered auto by you or a family
member.

14. Bodily injury or property damage arising
out of a criminal act or omission of the
insured. This exclusion applies regardless
of whether that insured is actually charged
with, or convicted of, a crime. However, this
exclusion (14.} does not apply to traffic
violations. This exclusion applies in excess
of the minimum limits specified by the
Arizona Financial Responsibility Law.

We do not provide Liability Coverage for the
ownership, maintenance or use of:

1. a. Any vehicle which:

(1) has fewer than four wheels;

(2) is designed mainly for use off
public roads; or

(3) is a vehicle not licensed for use on
public roads.

b. This exclusion does not apply:

(1) while such vehicle is being used
by an insured in a medical
emergency; or

(2) to any trailer.

2. Any vehicle, other than your covered auto,
which is:

a. owned by you; or

b. furnished or available for your regular
use.

SA-1852/AZEP 12/16

Any vehicle, other than your covered
auto, which is:

(1) owned by any family member or
other person who resides with you;
or

(2) furnished or available for the
regular use of any family member
or other person who resides with
you,

b. However, this exclusion (B.3.) does not
apply to you while you are maintaining
or occupying any vehicle which is:

{1) owned by a family member or
other person who resides with you;
or

(2) furnished or available for the
regular use of a family member or
other person who resides with you.

4, Any vehicle while it is:

a. operating on a surface designed or
used for racing, except for an organized
and controlled event that is not a
speed, performance, stunt or demolition
event;

b. participating in a high performance
driving or racing instruction course or
school; or

c. preparing for, practicing for, used in, or
competing in any prearranged, or
organized:

(1) race activity; or

(2) speed, performance, stunt, or
demolition contest or exhibition on
public highways or streets.

This exclusion applies in excess of the
minimum limits specified by the Arizona
Financial Responsibility Law.

LIMIT OF LIABILITY

A.

lf the Declarations indicates “per person’/‘per
accident” coverage applies:

The limit of liability as shown in the Declarations
for “each person” for Bodily Injury Liability is our
maximum limit of liability for all damages,
including damages for care and loss of services
(including loss of consortium and wrongful
death), arising out of bodily injury sustained by
any one person in any one auto accident.

Subject to this limit for “each person’, the limit of
liability shown in the Declarations for “each
Case 2:19-cv-02781-JJF- sBocwmentekeBus feted-05/01/19 Page 63 of 82

accident” for Bodily Injury Liability is our maxi-
mum limit of liability for all damages for bodily
injury resulting from any one auto accident.

The limit of liability shown in the Declarations for
each accident for Property Damage Liability is
our maximum limit of liability for all property
damage resulting from any one accident.

This is the most we will pay regardless of the
number of:

1. Insureds;
2. Claims made;

3. Vehicles or premiums
Declarations; or

shown in the

4. Vehicles involved in the auto accident.

If the Declarations indicate Combined Single
Limit applies, Paragraph A. above is replaced by
the following:

The limit of liability shown in the Declarations for
this coverage is our maximum limit of liability for
all damages resuiting from any one auto
accident. This is the most we will pay regardless
of the number of:

1. Insureds;
2. Claims made;

3. Vehicles or premiums shown in the

Declarations; or
4, Vehicles involved in the auto accident.

We will apply the limit of liability to provide any
separate limits required by law for bodily injury
and property damage liability. However, this
Provision will not change our total limit of liability.

No one will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and:

1. Part B or Part C of this policy; or

2. Any Underinsured Motorists
provided by this policy.

Coverage

D. A vehicle and attached trailer are considered
one vehicle. Therefore the limits of liability will not
be increased for an accident involving a vehicle

which has an attached trailer,
OUT OF STATE COVERAGE

If an auto accident to which this policy applies occurs

in any state or province other than the one in which

your covered auto is principally garaged, we will

interpret your policy for that accident as follows:

A. If the state or province has:

1. A financial responsibility or similar law
specifying limits of liability for bodily injury

SA-1852/AZEP 12/16

or property damage higher than the limit
shown in the Declarations, your policy will
provide the higher specified limit.

2. A compulsory insurance or similar law
requiring a nonresident to maintain insur-
ance whenever the nonresident uses a
vehicle in that state or province, your policy
will provide at least the required minimum
limits and types of coverage.

B. No one will be entitled to duplicate payments for
the same elements of loss.

FINANCIAL RESPONSIBILITY

When this policy is certified as future proof of financial
responsibility, this policy shall comply with the law to
the extent required.

OTHER INSURANCE
If there is other applicable liability insurance:

1. Any insurance we provide for a vehicle you
do not own shall be excess over any other
collectible insurance. However, any insur-
ance we provide for a vehicle you do not
own will be primary insurance if the vehicle
is insured under a policy affording coverage
to a named insured engaged in the
business of:

selling;
repairing;
servicing;
delivering;
testing;

road testing;

parking; or

>o*>p an gs

storing;

motor vehicles. This applies only if an
insured:

a. is operating the vehicle: and

b. is neither the person engaged in such
business nor that person’s employee or
agent.

2. Any insurance we provide for a vehicle you
own shall be excess to that of a person
engaged in the business of:

a. selling;

b. repairing;
c. servicing;
d. delivering;
e. testing;
Case 2:19-cv-02781-JJT -Bocemmenteke@us leded-O5/01/19 Page 64 of 82

f. road testing;
g- parking; or
h. storing;

motor vehicles, if the accident occurs while
the vehicle is being operated by that person
or that person's employee or agent.

3. We will pay only our share of the loss. Our
share is the proportion that our limit of
liability bears to the total of all applicable
limits.

 

PART B — MEDICAL PAYMENTS COVERAGE

INSURING AGREEMENT

A.

We will pay usual and customary charges
incurred for reasonable and necessary medical
and funeral expenses because of bodily injury:

1. Caused by accident; and
2. Sustained by an insured.

We will pay only those expenses incurred for
services rendered within three (3) years from the
date of the accident.

We have a right to review medical expenses and
services to determine if they are reasonable and
necessary for the bodily injury sustained.

“Insured” as used in this Part means:
i. You or any family member:
a. while occupying; or

b. asa pedestrian or bicyclist when struck
by;

a motor vehicle designed for use mainly on
public roads or a trailer of any type.

2. Any other person while occupying your
covered auto with your express or implied
permission.

3. Any other person while occupying, as a
guest, an automobile not owned by you or a
family member, while being operated by
you or a family member.

“Usual and customary charges” as used in this
Part mean:

Any amount which we determine represents a
customary charge for services in the geographic
area in which the service is rendered. To
determine whether a charge is customary, we
may consider outside sources of information of
our choice, including, but not limited to:

1. Licensed, certified or registered health care
professionals;

Medical examinations:

Medical file reviews,

SA-1852/AZEP 12/16

4. Medical bill review services; or
5. Computerized data bases.

The insured shall not be responsible for payment
of any reduction applied by us. If a medical
provider disputes an amount paid by us, we will
be responsible for resolving such disputes.

EXCLUSIONS

We do not provide Medical Payments Coverage for
any insured for bodily injury:

1. Sustained while occupying any motorized
vehicle having fewer than four wheels.

2. Sustained while occupying your covered
auto when it is being used as a public or
livery conveyance. This includes but is not
limited to any period of time while it is being
used by any person who is logged into a
transportation network platform as a
driver, whether or not a passenger is

occupying the vehicle. This exclusion (2.)
does not apply:

a. toa share-the-expense car pool; or

b. when your covered auto is being used
in the course of volunteer work for a
tax-exempt organization as described
in ARIZ, REV. STAT. ANN Section 43-
1201 (4).

3. Sustained while occupying any vehicle while
employed in the pickup or delivery of
newspapers or magazines, food or any
products for the purpose of compensation.
This exclusion does not apply to delivery
that is incidenta! to an insured'’s business.
This exclusion (3.} does not apply when
your covered auto is being used in the
course of volunteer work for a tax-exempt
organization as described in ARIZ, REV.
STAT. ANN Section 43-1201 (4).

4. Sustained while occupying any vehicle
located for use as a residence or premises.

5. Occurring during the course of employment
if workers compensation benefits are
required or available for the bodily injury.
10.

11.

Case 2:19-cv-02781-JJT" BocenmentekoBus feded-O5/01/19 Page 65 of 82

Sustained while occupying, or when struck
by, any vehicle (other than your covered
auto) which is:

a. owned by you; or

b. furnished or available for your regular
use.

Sustained while occupying, or when struck
by, any vehicle (other than your covered
auto) which is:

a. owned by any family member or other
person who resides with you; or

b. furnished or available for the regular
use of any family member or other
person who resides with you.

However, this exclusion (7.) does not apply
to you.

Sustained while occupying a_ vehicle
without the express or implied permission of
the owner or other person having lawful
possession. However, this exclusion does
not apply to a family member using your
covered auto,

Sustained while occupying a vehicle when
it is being used in the business of an
insured. This exclusion (9.) does not apply
to bodily injury sustained while occupying
a:

a. private passenger auto;

b. pickup, van or motorhome that you
own; or

c. trailer used with a vehicle described in
a. or b, above.

Caused by or as a consequence of:

a. discharge of a nuclear weapon (even if
accidental);

b. war (declared or undeclared):
civil war;

d. insurrection; or

@. rebellion or revolution.

From or as a consequence of the following,
whether controlled or uncontrolled or
however caused:

a. nuclear reaction;

SA-1852/AZEP 12/16

12.

13,

b. radiation: or
c. radioactive contamination.

Sustained while occupying any vehicle

while it is:

a. operating on a surface designed or
used for racing except for an organized
and controlled event that is not a

speed, performance, stunt or demolition
event;

b. participating in a high performance
driving or racing instruction course or
school; or

€. preparing for, practicing for, used in, or
competing in any prearranged or
organized:
(1) race activity; or

(2) speed, performance, stunt
demolition contest or exhibition.

or

Caused by the actual, alleged or threatened
presence, growth, proliferation or spread of
fungi or bacteria.

LIMIT OF LIABILITY

A.

The limit of liability shown in the Declarations for
this coverage is our maximum limit of liability for
each person injured in any one accident. This is
the most we will pay regardless of the number of:

1.
2.
3.

4,
No

insureds;
Claims made:

Vehicles or premiums
Declarations; or

shown in the

Vehicles involved in the accident.

one will be entitled to receive duplicate

payments for the same elements of loss under
this coverage and Part A or Part C of this policy.

OTHER INSURANCE

If there is other applicable auto medical payments
insurance available any insurance we provide shall be
excess over any other applicable auto medical
payments insurance. If more than one policy applies
on an excess basis, we will bear our proportionate
share with other collectible auto medical payments
insurance,
Case 2:19-cv-02781-JJT sBocenmentckeius isiad-O5/01/19 Page 66 of 82

 

PART C — UNINSURED MOTORISTS COVERAGE

INSURING AGREEMENT

A.

We will pay damages which an insured is legally
entitled to recover from the owner or operator of
an uninsured motor vehicle because of bodily
injury:

1. Sustained by that insured: and

2. Caused by an accident.

The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance or use of the uninsured motor
vehicle.

We will pay damages under this coverage
caused by an accident with an underinsured
motor vehicle only if 1. or 2. below applies:

1. The limits of liability under any applicable
bodily injury liability bonds or policies have
been exhausted by payment of judgments or
settlements; or

2, A tentative settlement has been made
between an insured and the insurer of the
underinsured motor vehicle and we:

a. have been given prompt written notice
of such tentative settlement; and

b. advance payment to the insured in an
amount equal to the tentative settle-
ment within 30 days after receipt of
notification.

Any judgment for damages arising out of a suit
brought without our written consent is not binding
on us.

“Insured” as used in this Part means:
You or any family member.

2. Any Rated Driver shown on the Declarations
other than you or a family member.

3. Any other person occupying your covered
auto with your express or implied
permission.

4. Any person entitled to recover damages
because of bodily injury to which this
coverage applies sustained by a person
described in B.1. or B.2. above.

“Uninsured motor vehicle” means a land motor
vehicle or trailer of any type:

1. To which no bodily injury liability bond or
policy applies at the time of the accident.

2. To which a bodily injury liability bond or
policy applies at the time of the accident if its

SA-1852/AZEP 12/16

limit for bodily injury liability is less than the
minimum limits for bodily injury liability
specified by the financial responsibility law
of Arizona.

3. Which is a hit-and-run vehicle whose
operator or owner cannot be identified and
which hits or which causes an accident
resulting in bodily injury without hitting:

a. you or any family member,

b. a vehicle which you or any family
member are occupying; or

c. your covered auto.

If there is no physical contact with the hit-
and-run vehicle, the facts of the accident
must be proved. The person making the
claim shall provide corroboration that the
unidentified motor vehicle caused the
accident. Corroboration means any
additional and confirming testimony, fact or
evidence that strengthens and adds weight
or credibility to such person's representation
of the accident.

4. To which a bodily injury liability bond or
policy applies at the time of the accident, but
the bonding or insuring company:

a. denies coverage; or
b. is or becomes insolvent,

However, “uninsured motor vehicle” does not
include any vehicle or equipment:

1. Owned by or furnished or available for the
regular use of you or any family member
unless there is no Liability Coverage
available under Part A of this policy to
respond for damages sustained by an
insured.

Operated on rails or crawler treads.

Designed mainly for use off public roads
while not on public roads.

4. While located for use as a residence or
premises.

EXCLUSIONS

A.

We do not provide Uninsured Motorists Coverage
for bodily injury sustained by any insured:

1. If that insured or the legal representative
settles the bodily injury claim without our
consent.

2. While occupying your covered auto when
it is being used as a public or livery
c,

Case 2:19-cv-02781-JJF sBecenmentdreBus feHe@d-05/01/19 Page 67 of 82

conveyance. This includes but is not limited
to any period of time while it is being used
by any person who is logged into a
transportation network platform as a
driver, whether or not a passenger is
occupying the vehicle. This exclusion (A.2.)
does not apply:

a. toa share-the-expense car pool: or

b. when your covered auto is being used
in the course of volunteer work for a
tax-exempt organization as described
in ARIZ. REV. STAT. ANN. Section 43-
1201(4).

3. While using any vehicle while employed in
the pickup or delivery of newspapers or
magazines, food or any products for the
purpose of compensation. This exclusion
does not apply to delivery that is incidental
to an insured’s business. This exclusion
(A.3.) does not apply when your covered
auto is being used in the course of volunteer
work for a tax-exempt organization as
described in ARIZ. REV. STAT. ANN.
Section 43-1201(4).

4, While using a vehicle without the express or
implied permission of the owner or other
person having lawful possession. However,
this exclusion does not apply to you or any
family member using your covered auto.

This coverage shall not apply directly or indirectly
to benefit any insurer or self-insurer under any of
the following or similar law:

1. Workers compensation law; or
2. Disability benefits law.

We do not provide Uninsured Motorists Coverage
for punitive or exemplary damages.

LIMIT OF LIABILITY

A.

The limit of liability shown in the Declarations for
“each person” for Uninsured Motorists Coverage
is Our maximum limit of liability for all damages,
including damages for care and loss of services
(including loss of consortium and wrongful
death), arising out of bodily injury sustained by
any one person in any one auto accident.

Subject to this limit for “each person", the limit of
liability shown in the Declarations for “each
accident” for Uninsured Motorists Coverage is
our maximum limit of liability for all damages for
bodily injury resulting from any one auto
accident.

SA-1B52/AZEP 12/16

- 10-

This is the most we will pay regardless of the
number of:

1. Insureds:
2. Claims made;

3. Vehicles or premiums shown in
Declarations; or

the

4, Vehicles involved in the accident.

lf the Declarations indicate Combined Single
Limit Coverage applies, paragraph (A.} above is
replaced by the following:

The limit of liability shown in the Declarations for
Uninsured Motorists Coverage is our maximum
limit of liability for all damages for bodily injury
resulting from any one auto accident. This is the
most we will pay regardless of the number of:

1. Insureds:
2. Claims made;

3. Vehicles or premiums shown in the

Declarations; or
4. Vehicles involved in the auto accident.

We will apply the limit of liability to provide any
separate minimum limits required by law for
bodily injury liability. However, this provision will
not change our total limit of liability.

No one will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and Part A or Part B or any
Underinsured Motorists Coverage provided by
this policy.

We will not make a duplicate payment under this
coverage for any element of loss for which
payment has been made by or on behalf of
persons or organizations who may be legally
responsible.

We will not pay for any element of loss if a
person is entitled to receive payment for the
same element of loss under any of the following
or similar law:

1. Workers compensation faw; or

2. Disability benefits or occupational disease
laws.

A vehicle and attached trailer are considered
one vehicle. Therefore the limits of liability will not
be increased for an accident involving a vehicle
which has an attached trailer.

OTHER INSURANCE

If there is other applicable insurance available under
one or more policies or provisions of coverage that is
Case 2:19-cv-02781-JJT" *Bocemnenteko8"s eed-05/01/19 Page 68 of 82

similar to the insurance provided under this Part of the
policy:

1. Any insurance we provide with respect to a
vehicle:

a. you do not own, including any vehicle
while used as a temporary substitute
for your covered auto: or

b. owned by you or any family member
which is not insured for this coverage
under this policy;

shall be excess over any collectible
insurance providing such coverage on a
primary basis.

2. We will pay only our share of the loss. Our
share is the proportion that our limit of
liability bears to the total of all applicable

limits.
ARBITRATION
A. If we and an insured do not agree:

1. Whether that insured is legally entitled to
recover damages; or

2. As to the amount of damages which are
recoverable by that insured:

from the owner or operator of an uninsured
motor vehicle then the matter may be arbitrated.
However, disputes concerning coverage under
this Part may not be arbitrated.

Both parties must agree to arbitration. If so
agreed, each party will select an arbitrator. The
two arbitrators will select a third. If they cannot
agree within 30 days, either may request that
selection be made by a judge of a court having
jurisdiction.
B. Each party will:
1. Pay the expenses it incurs; and

2. Bear the expenses of the third arbitrator
equally.

C. Unless both parties agree otherwise, arbitration
will take place in the county in which the insured
lives. Local rules of law as to procedure and
evidence will apply. A decision agreed to by two
of the arbitrators will be binding.

ADDITIONAL DUTY

A person seeking Uninsured Motorists Coverage must

also promptly send us copies of the legal papers if a
suit is brought.

 

PART D — COVERAGE FOR DAMAGE TO YOUR AUTO

INSURING AGREEMENT

A.

We will pay for direct and accidental loss to your
covered auto or any non-owned auto, including
its equipment, any child safety seat in use in
your covered auto or non-owned auto, minus
any applicable deductible shown in the
Declarations. We will pay for loss to your
covered auto caused by:

1, Other than collision only if the Declarations
indicate that Comprehensive Coverage is
provided for that auto.

2. Collision only if the Declarations indicate
that Collision Coverage is provided for that
auto.

If there is a loss to a non-owned auto, we will
provide the broadest coverage applicable to any
vehicle shown in the Declarations,

Deductible

Unless stated otherwise, the applicable
deductible shown in the Declarations shall be
applied to each accidental loss covered under
this Part of the policy. However,

a. if loss to more than one of your
covered autos or a non-owned auto

SA-1852/AZEP 12/16

-W-

results from the same loss, only the
highest applicable deductible will apply;

b. in the event of a collision with another
vehicle insured by:

(1) a Safeco insurance company; or

(2) another affiliated company within
the Liberty Mutual Agency Markets
business unit of Liberty Mutual
Group;

no deductible will apply.

This does not include a_ vehicle
described as your covered auto or
non-owned auto.

c. no deductible will apply to your
covered auto or a non-owned auto if
the loss to your covered auto or a
non-owned auto results from the same
event as a loss covered under your
Safeco Homeowners or Condominium
and we issue a payment under your
Homeowners or Condominium policy
for the loss.
c.

Case 2:19-cv-02781-JJT rBocwmernteke@s leded-O5/01/19 Page 69 of 82

“Collision” means the upset of your covered
auto or a non-owned auto or its impact with
another vehicle or object.

“Comprehensive” means loss, other than colli-
sion, to your covered auto or a non-owned
auto. Losses caused by the following are not
collision losses but are comprehensive losses:

Loss caused by missiles or falling objects; fire;
theft or larceny; explosion or earthquake;
windstorm; hail, water or flood; malicious mischief
or vandalism; riot or civil commotion; contact with
a bird or animal; or breakage of glass.

If breakage of glass is caused by a collision, you
may elect to have it considered a loss caused by
collision.

1. “Non-owned auto” means:

a. Any private passenger auto, pickup,
van (other than a cargo van) or trailer
with a Gross Vehicle Weight Rating of
12,000 pounds or less or any cargo van
or moving van with a Gross Vehicle
Weight Rating of 18,000 pounds or less
not owned by or furnished or available
for the regular use of you or any family
member while in the custody of or
being operated by you or any family
member: or

b. Any auto or trailer you do not own
while used as a temporary substitute
for your covered auto which is out of
normal use because of its:

(1) breakdown;
(2) repair;

(3) servicing:
(4) loss; or

(5) destruction.

2. “Non-owned auto” does not include any
vehicle which has been operated or rented
by or in the passession of you or any family
member for 30 of more consecutive days.
This does not apply to a temporary
substitute vehicle authorized by us.

“Camper body” means a body equipped as
sleeping or fiving quarters which is designed to
be mounted on a pickup.

“Diminution in value” means the actual or
perceived loss in market or resale value which
results from a direct and accidental loss.

SA-1852/AZEP 12/16

-12-

TRANSPORTATION EXPENSES
A. Subject to the limitations described in paragraphs

B. and C., below, we will pay:

1. Temporary transportation expenses incurred
by you in the event of the total theft of your
covered auto or a non-owned auto. We
will pay for such expenses only if the
Declarations indicate that Comprehensive
Coverage is provided for that auto. We will

pay only expenses incurred during the
period:

a. beginning 48 hours after the theft; and

b. ending when your covered auto or the
non-owned auto is returned to use or
we pay for its loss.

2. Indirect loss expenses for which you
become legally responsible in the event of a
loss to a non-owned auto. We will pay only
expenses beginning when the non-owned
aute is withdrawn from use for more than 24
hours. We will pay for indirect loss expenses
if the loss is caused by:

a. a comprehensive loss only if the
Declarations indicate that Comprehen-
sive Coverage is provided for any your
covered auto.

b. collision only if the Declarations
indicate that Collision Coverage is
provided for any your covered auto.

For the expenses described in paragraphs A.1.
and A.2. we will pay the greater of the following,
without application of a deductible:

1. Up to $25 per day, to a maximum of $750;
or

2. The limit for Loss of Use, if any, shown in
the Declarations.

Our payment for the expenses described in
paragraphs A.1. and A.2. will be limited to that
period of time reasonably required to repair or

replace your covered auto or the non-owned
auto.

EXCLUSIONS
We will not pay for:

1. Loss to your covered auto or any non-
owned auto which occurs while it is being
used as a public or livery conveyance. This
includes but is not limited to any period of
time while it is being used by any person
Case 2:19-cv-02781-JIT "BOeuemneriteros's Fited'05/01/19 Page 70 of 82

who is fogged into a transportation net-
work platform as a driver, whether or not a
passenger is occupying the vehicle. This
exclusion (1.) does not apply:

a. toa share-the-expense car pool: or

b. when your covered auto is being used
in the course of volunteer work for a
tax-exempt organization as described
in ARIZ. REV. STAT. ANN. Section 43-
1201(4).

Loss to your covered auto or any non-
owned aute while employed in the pickup or
delivery of newspapers or magazines, food
or any products for the purpose of compen-
sation. This exclusion does not apply to
delivery that is incidental to an insured’s
business. This exclusion (2.) does not apply
when your covered auto is being used in
the course of volunteer work for a tax-
exempt organization as described in ARIZ.
REV. STAT. ANN. Section 43-1201(4}.

Damage or loss due and confined to:
a. wear and tear;
b. freezing;

c¢. mechanical or electrical breakdown or
failure: or

d. road damage to tires.

This exclusion (3.) does not apply if the
damage results from the total theft of your
covered auto or any non-owned auto.

Damage or loss arising cut of neglect.
Neglect means your failure to adequately
maintain your covered auto or non-owned
auto after the loss.

With respect to water under Comprehensive
Coverage, there is no coverage for:

a. moisture, condensation, humidity, or
vapor;

b. water intrusion around or through
panels, surfaces and seals; or

c. water that collects
ventilation systems; or

in spaces or

d. fungi, dry rot or bacteria;
resulting from neglect.
Loss due to or as a consequence of:

a. discharge of any nuclear weapon (even
if accidental);

b. war (declared or undeclared);

c. civil war;

SA-1852/AZEP 12/16

-19-

d. insurrection; or
e. rebellion or revolution.

Loss from or as a consequence of the
following, whether controlled or uncontrolled
or however caused:

a. nuclear reaction;

b. radiation; or

c. fadioactive contamination.
Loss to:

a. any electronic equipment designed for
the production or reproduction of
sound, pictures, audio, visual or data or
that receives or transmits sound,
pictures or data signals.

b. this exclusion (7.) does not apply to:

(1) equipment designed for the repro-
duction of sound of transmission of
sound, pictures, audio, visual or
data signals and accessories used
with such equipment, provided:

(a) the electronic equipment is
permanently installed by the
original vehicle manufacturer
or manufacturer's dealership
in your covered auto or any
non-owned auto; or

(b) the electronic equipment is:

i. removable from a
housing unit which is
permanently installed by
the original ~~ vehicle
manufacturer or manu-
facturer’s dealership in
the auto;

ii. designed to be solely
operated by use of the
power from the auto's
electrical system; and

iii. in or upon your covered
auto or any non-owned
auto;

at the time of loss.

However, we will pay only up to a
total of $1,000 or the actual cash
value of your covered auto or
any non-owned auto, whichever
is less, for all such equipment that
is not installed by the original
vehicle manufacturer or manufac-
turer's dealership.
10.

11.

12.

13.

Case 2:19-cv-02781-JJT” FBocennenterssys eed'05/01/19 Page 71 of 82

(2) any other electronic equipment
that is:

(a} necessary for the normal
operation of the auto or the
monitoring of the auto's
operating systems;

(b) an integral part of the same
unit housing any electronic
equipment described in 7.a.
and permanently installed by
the original vehicle manu-
facturer or manufacturer's
dealership in your covered
auto or any non-owned
auto.

Lass to:

a. tapes, records, discs, or other media
used with such equipment described in
exclusion (7.}; or

b. any other accessories, not permanently
installed used with such equipment
described in exclusion (7.).

Loss to your covered auto or any non-
owned auto due to destruction or con-
fiscation by governmental or civil authorities
because you or any family member:

a. engaged in illegal activities: or

b. failed to comply with Environmental
Protection Agency or Department of
Transportation standards,

This exclusion (9.) does not apply to the
interests of Loss Payees in your covered
auto.

Loss fo a camper body, motorhome or
trailer you own which is not shown in the
Declarations. This exclusion (10,} does not

apply to a camper body, motorhome or
trailer you:

a. acquire during the policy period; and

b. ask us to insure within 30 days after
you become the owner.

Loss to any non-owned auto when used by
you or any family member without the
express or implied permission of the owner
or other person having lawful possession.

Loss to equipment, whether operational or
not, whose design may be used for the
detection or location of law enforcement
equipment.

Loss to any non-owned auto being
maintained or used by any person while

SA-1852/AZEP 12/16

-14-

14,

15,

16.

17,

18.

employed or otherwise engaged in the
business of:

a. selling;

b. repairing;

c. servicing;

d. storing; or

e@. parking;

vehicles designed for use on public

highways. This includes road testing and
delivery.

Loss to any non-owned auto being
maintained or used by any person while
employed or otherwise engaged in any
business not described in exclusion (2.)
and (13.). This exclusion (14.} does not
apply to the maintenance or use by you or
any family member of a non-owned auto
which is a private passenger auto or trailer.

Loss to your covered auto of any non-
owned auto while it is:

a. operating on a surface designed or
used for racing. This does not apply to
an organized and controlled event that
is not a speed, performance, stunt or
demolition event;

b. participating in a high performance
driving or racing instruction course or
school; or

c. preparing for, practicing for, used in, or
competing in any prearranged or
organized:

(1} race activity; or

(2) speed, performance, stunt, or
demolition contest or exhibition.

Loss to, or loss of use of, a non-owned
auto rented by:

a. you; or
b. any family member,

if a rental vehicle company is precluded from
recovering such loss or loss of use, from you
or that family member, pursuant to the
provisions of any applicable rental
agreement or state law.

Loss to your covered auto or any non-
owned auto, arising out of the actual,
alleged or threatened presence, growth,
proliferation or spread of fungi, dry rot or
bacteria.

Loss io your covered auto, non-owned
auto, or trailer, for diminution in value.
Case 2:19-cv-02781-JJT -Bocenmentcke@us feded-O5/01/19 Page 72 of 82

19. Loss in excess of $1,000 per claim or the
actual cash value of your covered auto or
any non-owned auto, whichever is less, for
any furnishings or equipment that were not
installed by the original vehicle manufacturer
or manufacturer's dealership which mechan-
ically or structurally changes your vehicle
and results in increase in performance or
change in appearance, including but not
limited to:

a. custom murals,

decals or graphics;

paintings or other

b. custom wheels, tachometers, pressure

and temperature gauges;

modified or custom engines and fuel
systems, light bars, racing slicks and/or
oversized tires, roll bars and lift kits,
winches, utility boxes, and tool boxes:
or

d.

This exclusion does not apply to equipment
installed to make a vehicle handicap
accessible.

non-standard paint.

20. Loss arising out of the use of your covered

auto while leased or rented to others.

21. Loss to your covered auto or a non-owned
auto caused by an intentional act by you or
a family member, or at the direction of you

or a family member.

The exclusion shall not deny an insured’s
otherwise covered property loss if the
property loss is caused by an act of
domestic violence by another insured under
the policy and the insured who claims the
property loss cooperates in any investigation
relating to the loss and did not cooperate in
or contribute to the loss.

LIMIT OF LIABILITY

A. At our option, our limit of liability for loss will be
the lowest of:

1. The actual cash value of the stolen or
damaged property;
2. a. The amount necessary to repair or

replace the property;

Determination of the cost of repair or
replacement will be based upon one of
the following:

(1) the cost of repair or replacement
agreed upon by you and us;

(2) a competitive bid approved by us;
or

SA-1852/AZEP 12/16

-15-

(3) an estimate written based upon
the prevailing competitive price.
You agree with us that we may
include in the estimate parts
furnished by the original vehicle
manufacturer or parts from other
sources including non-original
equipment manufacturers. The
prevailing competitive price means
prices charged by a majority of the
repair market in the area where
the vehicle is to be repaired as
determined by us; or

liability

3, The limit

Declarations.

of the

shown — in
However, the most we will pay for loss to any

non-owned auto, which is a trailer, is $1,500.

An adjustment for depreciation and physical
condition may be made based upon the physical
condition and wear and tear of the property or
damaged part of the property at the time of the
loss. This adjustment for physical condition
includes but is not limited to, broken, cracked or
missing parts, rust, dents, scrapes, gouges and
paint condition. When replacing parts normally
subject to repair or replacement during the useful
life of the vehicle, we will not pay for the amount
of any betterment.

PAYMENT OF LOSS

We may pay for loss in money or repair or replace the
damaged or stolen property. We may, at our expense,
return any stolen property to:

1.
2.

You; or
The address shown in this policy.

if we return stolen property we will pay for any
damage resulting from the theft. We may keep all or
part of the property at an agreed or appraised value.

If we pay for loss in money, our payment will include
the applicable sales tax for the damaged or stolen
property.

NO BENEFIT TO BAILEE

This insurance shall not directly or indirectly benefit
any carrier or other bailee for hire.

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss, we
will pay only our share of the loss. Our share is the
proportion that our limit of liability bears to the total of
all applicable limits. However, any insurance we
provide with respect to a non-owned auto shall be
Case 2:19-cv-02781-JJ¥ rBocwmenteke8is sted-05/01/19 Page 73 of 82

excess over any other collectible source of recovery
including. but not limited to:

1. Any coverage provided by the owner of the
non-owned auto;

2. Any other applicable physical damage
insurance;
3. Any other source of recovery applicable to
the loss.
APPRAISAL

A. If we and you do not agree on the amount of loss,
either may demand an appraisal of the loss. In

this event, each party will select a competent
appraiser. The two appraisers will select an
umpire. The appraisers will state separately the
actual cash value and the amount of loss. If they
fail to agree, they will submit their differences to
the umpire. A decision agreed to by any two will
be binding. Each party will:

1. Pay its chosen appraiser; and

2. Bear the expenses of the appraisal and
umpire equally.

B. We do not waive any of our rights under this
policy by agreeing to an appraisal.

 

LIMITED MEXICO COVERAGE

WARNING

AUTO ACCIDENTS IN MEXICO ARE SUBJECT TO
THE LAWS OF MEXICO, NOT THE LAWS OF THE
UNITED STATES. UNDER MEXICAN LAW, AUTO
ACCIDENTS ARE CONSIDERED A CRIMINAL
OFFENSE AS WELL AS A CIVIL MATTER.

THE COVERAGE WE PROVIDE UNDER THIS
COVERAGE DOES NOT MEET MEXICAN AUTO
INSURANCE REQUIREMENTS.

YOU ARE REQUIRED TO PURCHASE LIABILITY
INSURANCE THROUGH A LICENSED MEXICAN
INSURANCE COMPANY FOR THIS COVERAGE TO
APPLY.

INSURING AGREEMENT

A. All Liability, Medical Payments, Uninsured
Motorists Coverage, Underinsured Motorists
Coverage and Coverage For Damage to Your
Auto afforded to an insured, as defined under
the policy coverages, is extended to accidents
occurring in Mexico within 100 miles of the United
States border. This extension of coverage only
applies while an insured seeking Limited Mexico
Coverage is in Mexico on a trip of 10 days or
less.

Our duty to defend under the Liability Coverage

of this policy will apply only if:

1. The original suit for damages is brought in
the United States; and

2. The suit does not involve a Mexican citizen
or resident.

B. “Your covered auto"
coverage means:

as used under this

1. Any vehicle shown in the Declarations.

SA-1852/AZEP 12/16

- 16 -

2. Any of the following types of vehicles on the
date you become the owner:

a. aprivate passenger auto;
b. 2 pickup or van that:

(1) has a gross vehicle weight of less
than 10,000 Ibs.; and

is not used for the delivery or
transportation of goods and
materials unless such use is:

(2)

(a) incidental to your business
of installing, maintaining or
repairing furnishings — or
equipment: or

(b} for farming or ranching.

c. amotorhome or trailer.
This provision applies only if:

a you acquire the vehicle during the
policy period;

b. you ask us to insure the vehicle within
30 days after you become the owner:
and

c. the vehicle is principally garaged and
used in the United States.

EXCLUSIONS

The following exclusions are in addition to any
exclusions found under the other Parts of the policy.

A. We do not provide coverage to any insured:

1. lf liability insurance from a licensed Mexican
Insurance Company is not in force at the
time of loss;

2. While occupying an auto other than your
covered auto; or
Case 2:19-cv-02781-JJ¥: rBocwmenteke@is ised-05/01/19 Page 74 of 82

3. Who is a citizen or resident of Mexico. This
exclusion (A.3.) does not apply to loss
payable under Coverage for Damage to
Your Auto if the accident arises out of the
operation of your covered auto by a
Mexican citizen or resident.

B. We will not pay under Coverage for Damage to
Your Auto for auto repairs made in Mexico unless
your covered auto cannot be driven in its
damaged condition.

OTHER INSURANCE

The insurance provided under this coverage is excess
over any other collectible insurance.

LOSSES PAYABLE UNDER COVERAGE FOR
DAMAGE TO YOUR AUTO

We will pay losses under Coverage for Damage to
Your Auto in the United States, not in Mexico. If your
covered auto must be repaired in Mexico in order to
be driven, we will not pay more than the actual cash
value of such loss at the nearest United States point
where the repairs can be made.

 

PART E — DUTIES AFTER AN ACCIDENT OR LOSS

We have no duty to provide coverage under this policy
unless there has been full compliance with the
following duties:

A. We must be notified promptly of how, when and
where the accident or loss happened. Notice
should also include the names and addresses of

any injured persons and of any witnesses.
B. A person seeking any coverage must:

1. Cooperate with us in the investigation,
settlement or defense of any claim or suit.

2. Promptly send us copies of any notices or
legal papers received in connection with the
accident aor loss.

3. Submit, as often as we reasonably require:

a. to physical examinations by physicians
we select. We will pay for these exams.

b. to examination under oath and sub-
scribe the same. We may examine any
insured separately and apart from the
presence of any other insured.

4. Authorize us to obtain:

a. medical reports; and

b. other pertinent records.

5. Submit a proof of loss, under oath if
requested, when required by us.

C. A person seeking Uninsured/Underinsured
Motorists Coverage must also:

1. Report the accident to the police or other
civil authority within twenty-four (24) hours
or as soon as practicable if a hit-and-run
driver is involved.

2. Promptly send us copies of the legal papers
if a suit is brought.

D. A person seeking Coverage for Darmage to Your
Auto must also:

1, Take reasonable steps after toss to protect
your covered auto or any non-owned auto
and its equipment from further loss. We will
pay reasonable expenses incurred to do
this.

2. Promptly notify the police if your covered
auto or any non-owned auto is stolen.

3. Permit us to inspect and appraise the
damaged property before its repair or
disposal.

 

PART F — GENERAL PROVISIONS

POLICY PERIOD AND TERRITORY

A. This policy applies only to accidents and losses

which occur:

1. During the policy period as shown in the
Declarations; and

2. Within the policy territory.

B. The policy period is the period stated in the
Declarations. The policy may be renewed for

SA-1852/AZEP 12/16

-47-

successive policy periods if the required premium
is paid. The premium will be computed at our
then current rate for coverage then offered.

The policy territory is:

1. The United States of America, its territories
or possessions;

Puerto Rico: or

Canada.
Case 2:19-cv-02781-JJF eBoceomentcke@us isded-05/01/19 Page 75 of 82

This policy also applies to loss to, or accidents
involving, your covered auto while being
transported between their ports.

BANKRUPTCY

Bankruptcy or insolvency of the insured shall not
relieve us of any obligations under this policy.

CHANGES

A. This policy, your Declarations page and
endorsements issued by us to this policy contain
all the agreements between you and us. Its terms
may not be changed or waived except by
endorsement issued by us,

The premium for your policy is based on
information we have received from you or other
sources. You agree to cooperate with us in deter-
mining if this information is correct and complete
and you will notify us if it changes. If this
information is incorrect, incomplete, or changes,
we will adjust your premium during the policy
term or take other appropriate action based upon
the corrected, completed or changed information.
Changes during the policy term that will result in
a premium increase or decrease during the policy
term include, but are not limited to, changes in:

1. The number, type or use classification of

insured vehicles.

Operators using insured vehicles, including
newly licensed family member drivers and
any household members that have licenses.

The location where your vehicle is principally
garaged.

4. Customized equipment or parts.

You also agree to disclose all licensed drivers
residing in your household.

lf we make a change which broadens coverage
under this edition of your policy without additional
premium charge, that change will automatically
apply to your policy as of the date we implement
the change in your state. This paragraph (C.)
does not apply to changes implemented with a
general program revision that includes both
broadenings and restrictions in coverage,
whether that general program revision is
implemented through introduction of:

t.
2.

Additional or return premium of $3.00 or less
resulting from policy changes will be waived.

PAYMENT OF PREMIUM

If your initial premium payment is by check, draft or
any remittance other than cash, coverage under this

A subsequent edition of your policy; or
An Amendatory Endorsement.
D.

SA-1852/AZEP 12/16

- 18-

policy is conditioned upon the check, draft or
remittance being honored upon presentment to the
bank or other financial institution. If the check, draft or
remittance is not honored upon presentment, this
policy may, at our option, be deemed void from its
inception. This means that we will not be liable under
this policy for any claims or damages which would
otherwise be covered if the check, draft, or remittance
had been honored upon presentment.

FRAUD

A. This policy was issued in reliance upon the
information provided on your application. We may
void this policy because of misrepresentations,
omissions, concealment of facts and incorrect
statements if.

1. Fraudulent,

2. Material either to the acceptance of the risk,
or to the hazard assumed by us, and

3. We in good faith would either not have

issued a policy in as large of an amount, or
would not have provided coverage with
respect to the hazard resulting in the loss, if
the true facts had been made known to us
as required either by the application for the
policy or otherwise.

We will only void this policy in excess of the
minimum limits specified by the Arizona
Financial Responsibility Law for bodily injury or
property damage liability.

We may deny coverage for an accident or joss if
you or an insured have concealed or misrep-
resented any material fact or circumstance, or
engaged in fraudulent conduct, in connection with
the presentation or settlement of a claim. We will
not void this policy or deny coverage for bodily
injury or property damage if you or an insured
is legally responsible for such damages because
of an auto accident.

LEGAL ACTION AGAINST US

A. No legal action may be brought against us until
there has been full compliance with all the terms
of this policy. In addition, under Part A, no legal

action may be brought against us until:

1. We agree in writing that the insured has a

legal obligation to pay damages; or

2. The amount of that obligation has been

finally determined by judgment after trial.

No person or organization has any right under
this policy to bring us into any action to determine
the legal liability of an insured.
Case 2:19-cv-02781-JJT -Bocenmnentekeius tede@d-O5/01/19 Page 76 of 82

OUR RIGHT TO RECOVER PAYMENT

A.

If we make a payment under this policy and the
person to or for whom payment was made has a
right to recover damages from ancther person,
entity or organization we shall be subrogated to
that right. That person shall:

1. Do whatever is necessary to enable us to
exercise our rights; and

2. Donething after loss to prejudice them.

However, our rights in this paragraph (A.) do not
apply

a. under Part D, against any person using
your covered auto with your express
or implied permission or other person
having lawful possession; and

b. to Part B — Medical Payments Cover-
age if payment is $5,000 or less.

If we make a payment under this policy and the
Person to or for whom payment is made recovers
damages from another, that person shall:

1. Hold in trust for us the proceeds of the
recovery; and

2. Reimburse us to the extent of our payment.

This provision (B.) does not apply to Uninsured
Motorists Coverage and Medical Payments
Coverage.

With respect to Medical Payments Coverage, if
we make a payment under this coverage and the
person to or for whom payment is made recovers
damages from another we:

1. Shall be entitled to the proceeds of the
recovery; and

2. May have a lien against such recovery;

to the extent of our payment in excess of $5,000.
Notice of the lien shall be given in writing to:

1. A court having jurisdiction;
2. The insured;

3. Each person, firm and corporation that the
insured or the insured’s legal representa-
tive alleges are liable for damages arising
from the accident; and

4. That person's, firm's and corporation's
insurer,

With respect to Uninsured Motorists Coverage, if
we make a payment under Uninsured Motorists
Coverage and the person to or for whom
payment was made has a right to recover
damages from the owner or operator of an

SA-1852/AZEP 12/16

= 15-

uninsured motor vehicle we shall be
subrogated to that right. That person shall do:

1. Whatever is necessary to enable us to
exercise our rights; and

2. Nothing after loss to prejudice them.

TERMINATION

A. Cancellation. This policy may be canceled

during the policy period as follows:

1. The named insured shown in
Declarations may cancel by:

the

a. returning this policy to us; or

b. giving us advance written or verbal
notice of the date cancellation is to take
effect. We may waive the requirement
that the notice be in writing by
confirming the date and time of
cancellation to you in writing,

2, We may cancel by mailing notice to you at
the address shown in the policy. We cannot
cancel solely because of location of the
residence, age, race, color, religion, sex,
national origin or ancestry of anyone who is
an insured, Notice shall be mailed:

a. at least 8 days after the premium due
date if cancellation is for nonpayment of
premium. During this 7 day grace
period for the payment of any premium
due, this policy shall continue in full
force subject to the Termination
provisions of the policy. Cancellation is
to take effect as of the date of the
mailing of the notice.

b. at least 10 days prior to the date
cancellation is to take effect in all other
cases. In this case, notice will be
mailed by certified mail, United States
Post Office certificate of mailing or by
first class mail using Intelligent Mail
barcode or another similar tracking
method used or approved by the United
States Postal Service.

3. After this policy is in effect for 60 days, or if
this is a renewal or continuation policy, we
will cancel only:

a. for nonpayment of premium for this
policy or any installment thereof.

b. if the insurance was obtained through
fraudulent misrepresentation: or

c. if you, or any other driver who lives with
you and customarily uses your
covered auto or any other driver who
Case 2:19-cv-02781-JJT -Bocwmentebe@s leded-05/01/19 Page 77 of 82

regularly and frequently uses your
covered auto:

(1)

(2)

(3)

(4)

SA-1852/AZEP 12/16

has had their driver's license
suspended or revoked during the
policy period;

becomes permanently disabled,
either physically or mentally, and
that individual does not produce a
certificate from a physician or a
registered nurse practitioner
testifying to that individual's ability
to operate a motor vehicle; or

is or has been convicted during the
36 months immediately preceding
the effective date of the policy or
during the policy period for:

(a) criminal negligence resulting
in death, homicide or assault,
and arising out of the

operation of a motor vehicle;

(b) operating a motor vehicle
while in an__ intoxicated
condition or while under the

influence of drugs;

(c) leaving the scene of an

accident:

(d) making false statements in an
application for a driver's

license: or
(e)

unless you agree in writing to
exclude as insured such person
(not including the named insured
or spouse, if the spouse is a
named insured under the policy)
by name when operating a motor
vehicle and also agree to exclude
coverage to yourself for any
negligence which may be imputed
by law to you arising out of the
maintenance, operation or use of a
motor vehicle by such excluded
person.

reckless driving;

Uses your covered auto while
logged into a_ transportation
network platform as a driver,
whether or not a passenger is
occupying the vehicle, unless you
either:

(a) have procured an endorse-
ment to this policy that
expressly provides such
coverage; or

- 20 -

B.

(b) are covered by a motor vehi-
cle liability insurance policy

issued by another insurer
expressly providing such
coverage.

d. if your covered auto is used regularly
and frequently for commercial purposes
by:

(1) you;

(2) any other driver who lives with you
and who customarily uses your
covered auto; or

(3)

any driver who regularly and

frequently uses your covered
auto.

NONRENEWAL

If we decide not to renew or continue this policy
we will mail notice to the named insured shown in
the Declarations at the address shown in this
policy. Notice will be mailed at least 45 days
before the end of the policy period except for
nonpayment of premium as provided in the Offer
To Renew provision.

Notice will be mailed by certified mail, United
States Post Office certificate of mailing or by first-
class mail using Intelligent Mail barcode or
another similar tracking method used or
approved by the United States Postal Service
except if the reason we decide not to renew or
continue this policy is that the named insured
shown in your Policy Declarations fails to pay the
premium for this policy or any installment thereof.

OFFER TO RENEW

If we offer to renew or continue this policy and
you or your representative do not pay the
required renewal or continuation premium within
the 7 days after the due date, thereby not
accepting our offer, we may terminate this policy
by mailing notice of termination to the named
insured at the address shown in your Policy
Declarations on or after the eighth day following
the due date.

Termination is to take effect on the earliest of the
following dates:

1. The date of the mailing of the notice; or

2. The effective date of any other insurance
you have obtained on your covered auto.

However, if you or your representative notifies us
in writing that you:

1. Have obtained other insurance on your
covered auto; or
Case 2:19-cv-02781-JJT *BocwmernteroBss ded-O5/01/19 Page 78 of 82

2. Do not wish to renew or continue this policy:

the above provision does not apply and any
insurance provided by this policy will terminate in
accordance with the Automatic Termination
provision below.

AUTOMATIC TERMINATION

If you notify us in writing that you do not wish to
renew or continue, any insurance provided by
this policy will automatically terminate at the end
of the current policy period. We will mail you a
notice of termination.

E. OTHER TERMINATION PROVISIONS.

1. If this policy is canceled, you may be entitled
to a premium refund. If so, we will send you
the refund. If we cancel, we will refund to
you the pro rata unearned premium. If you
cancel, we will refund to you 90% of the pro
rata unearned premium,

The effective date of cancellation is stated in
the notices.

TRANSFER OF YOUR INTEREST IN THIS POLICY

Your rights and duties under this policy may not be
assigned without our written consent. However, if a
named insured shown in the Declarations dies,
coverage will be provided for:

1. The surviving spouse or domestic partner if
resident in the same household at the time
of death. Coverage applies to the spouse or
domestic partner as if a named insured
shown in the Declarations; and

The legal representative of the deceased
person as if a named insured shown in the
Declarations. This applies only with respect
to the representative's legal responsibility to
maintain or use your covered auto.

TWO OR MORE AUTOS INSURED; TWO OR MORE
AUTO POLICIES

If this policy insures two or more autos or if any other
auto insurance policy issued to you by us applies to

the same accident, the maximum limit of our liability
shall not exceed the highest limit applicable to any
one auto. In no event shall the limit of liability of two or
more motor vehicles or two or more policies be added
together, combined, or stacked to determine the limit
of insurance coverage available to you or any
insured.

LOSS PAYABLE CLAUSE

As to the interest of the loss payee, this policy will
remain in effect fram the inception date and until ten
days after proof of mailing that the cancellation notice
has been mailed to the loss payee. When we pay the
loss payee we shall, to the extent of payment, have
the loss payee’s rights of recovery.

Where fraud, misrepresentation, material omission, or
intentional damage has been committed by or at the
direction of any insured, or where the loss is
otherwise not covered under the terms of the policy,
the loss payee or lienholder's interest will not be
protected.

STORAGE COSTS

If you give us your consent, we may move the
damaged property, at our expense, to reduce storage
costs during the claims process. If you do not give us
your consent, we will pay only the storage costs which
would have resulted if we had moved the damaged
properiy.

NAMED DRIVER EXCLUSION

If there is an excluded driver under this policy, then
we will not provide coverage for any claim arising from
@n accident or loss involving a motor vehicle being
operated by that excluded person. This includes any
claim for damages made against you or any family
member or any other person or organization that is
vicariously liable for an accident arising out of the
operation of a motor vehicle by the excluded driver.

This provision does not apply to Uninsured Motorists
Coverage and Underinsured Motorists Coverage.

 

SPECIAL STATE PROVISION

Warning — Unless you have automobile insurance
written by a Mexican insurance company, you may
spend many hours or days in jail, if you have an
accident in Mexico. Insurance coverage should be
secured from a company licensed under the laws of

SA-1852/AZEP 12/16

~71-

Mexico to write such insurance in order to avoid
complications and some other penalties possible
under the laws of Mexico, including the possible
impoundment of your vehicle.
Case 2:19-cv-02781-JJT~ -BocenmentckeRus teted-05/01/19 Page 79 of 82

 

ADDITIONAL COVERAGES

AGREEMENT: WE WILL PROVIDE THE INSURANCE DESCRIBED IN EACH OF THE FOLLOWING
ADDITIONAL COVERAGES ONLY IF INDICATED IN THE DECLARATIONS.

UNDERINSURED MOTORISTS COVERAGE
INSURING AGREEMENT

A. We will pay damages which an insured is legally
entitled to recover from the owner or operator of
an underinsured motor vehicle because of
bodily injury:

1. Sustained by that insured: and
2. Caused by an accident.

The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance or use of the underinsured motor
vehicle.

We will pay under this coverage only if a tentative
settlement has been made between an insured
and the insurer of the underinsured motor
vehicle and we:

1. Have been given prompt written notice of
such tentative settlement; and

2. Advance payment to the insured in an
amount equal to the tentative settlement within
30 days after receipt of notification.

B. “Insured” as used in this coverage means:
You or any family member.

2. Any Rated Driver shown on the Declarations
other than you or a family member.

3. Any other person occupying your covered
auto with your express or implied
permission.

4. Any person fer damages that person is
entitled to recover because of bodily injury
to which this coverage applies sustained by
a person described in 1. or 2. above.

C. “Underinsured motor vehicle” means a land
motor vehicle or trailer of any type to which a
bodily injury liability bond or policy applies at the
time of the accident but the amount paid for
bodily injury under that bond or policy to an
insured is not enough to pay the full amount the
insured is legally entitled to recover as damages.

However, “underinsured motor vehicle” does
not include any vehicle or equipment:

1. To which a bodily injury liability bond or
policy applies at the time of the accident but
its limit for bodily injury liability is less than
the minimum limit for bodily injury liability

SA-1852/AZEP 12/16

specified by the financial responsibility law
of Arizona.

2. Operated on rails or crawler treads.

Designed mainly for use off public roads
while not upon public roads.

4. While located for use as a residence or
premises.

§. To which a bodily injury liability bond or
policy applies at the time of the accident but
the bonding or insuring company:

a. denies coverage; or

b. is or becomes insolvent.

EXCLUSIONS

A. We do not provide Underinsured Motorists

Coverage for bodily injury sustained by any
insured:

1, While occupying your covered auto when it
is being used as a public or livery conveyance.
This includes but is not limited to any period of
time while it is being used by any person who
is logged into a transportation network
platform as a driver, whether or not a
passenger is occupying the vehicle. This
exclusion (A,1.) does not apply:

a. toa share-the-expense car pool: or

b. when your covered auto is being used
in the course of volunteer work for a
tax-exempt organization as described
in ARIZ. REV. STAT. ANN. Section 43-
4201(4).

2, While using any vehicle while employed in the
pickup or delivery of newspapers or mag-
azines, food or any products for the purpose of
compensation. This exclusion does not apply
to delivery that is incidental to an insured'’s
business. This exclusion (A.2.) does not
apply when your covered auto is being used
in the course of volunteer work for a tax-
exempt organization as described in ARIZ.
REV. STAT. ANN. Section 43-1201(4).

3. While using a vehicle without the express or

implied permission of the owner or other
person having lawful possession. However,
this exclusion does not apply to you or any
family member using your covered auto.
c.

Case 2:19-cv-02781-JJT’ *Bocumernteros's FHed'05/01/19 Page 80 of 82

This coverage shall not apply directly or indirectly
to benefit any insurer or self-insurer under any of
the following or similar law:

1. Workers compensation law; or
2. Disability benefits law.

We do not provide Underinsured Motorists
Coverage for punitive or exemplary damages.

LIMIT OF LIABILITY

A.

The limit of liability shown in the Declarations for
each person for Underinsured Motorists Coverage
is our maximum limit of liability for all damages,
including damages for care and loss of services
{including loss of consortium and wrongful death),
arising out of bodily injury sustained by any one
person in any one accident.

Subject to this limit for each person, the limit of
liability shown in the Declarations for each
accident for Underinsured Motorists Coverage is
our maximum limit of liability for all damages for
bodily injury resulting from any one accident.

This is the most we will pay regardless of the
number of:

1. Insureds:
2. Claims made;

3. Vehicles of premiums
Declarations; or

shown in the

4. Vehicles involved in the accident.

Neo one will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and Part A or Part C of this policy.

We will not make a duplicate payment under this
coverage for any element of loss for which
payment has been made by or on behalf of
persons or organizations who may be legally
responsible.

We will reduce the insured’s total damages by
any amount available to that insured under any
bodily injury liability bonds or policies applicable
fo the underinsured motor vehicle, that such
insured did not recover as a result of a
settlement between that insured and the insurer
of an underinsured motor vehicle. However,
any reduction of the insured’s total damages will
not reduce the limit of liability for this coverage.

A vehicle and attached trailer are considered
one vehicle. Therefore the limits of liability will not
be increased for an accident involving a vehicle
which has an attached trailer.

SA-1852/AZEP 12/16

F. if Combined Single Limit Underinsured Motorists
Coverage applies Paragraph A. is replaced by
the following:
The limit of liability shown in the Declarations for
Underinsured Motorists Coverage is our maxi-
mum limit of liability for all damages because of
bodily injury resulting from any one accident.
This is the most we will pay regardless of the
number of:
1. Insureds;
2. Claims made;
3. Vehicles or premiums shown in the

Declarations; or

4. Vehicles involved in the accident.

OTHER INSURANCE

If there is other applicable similar insurance we will
pay only our share of the loss. Our share is the
proportion that our limit of liability bears to the total of
all applicable limits. However, any insurance we
provide with respect to a vehicle you do not own or
owned by you or any family member which is not
insured for this coverage under this policy shail be
excess over any other collectible insurance.

ARBITRATION

A.

lf we and an insured do not agree:

1. Whether that insured is legally entitled to
recover damages; or

2. As to the amount of damages which are
recoverable by that insured:

from the owner or operator of an underinsured
motor vehicle, then the matter may be arbi-
trated. However, disputes concerning coverage
may not be arbitrated.

Both parties must agree to arbitration. If so
agreed, each party will select an arbitrator. The
two arbitrators will select a third. If they cannot
agree within 30 days, either may request that
selection be made by a judge of a court having
jurisdiction.

Each party will:
1. Pay the expenses it incurs; and

2. Bear the expenses of the third arbitrator
equally.

Unless both parties agree otherwise, arbitration
will take place in the county in which the insured
lives. Local rules of law as to procedure and
evidence will apply. A decision agreed to by two
of the arbitrators will be binding as to:

1. Whether the insured is legally entitled to
recover damages; and
Case 2:19-cv-02781-JJIT’ "Brocwurmentekos's Bread'05/01/19 Page 81 of 82

2. The amount of damages. This applies only if
the amount does not exceed the minimum
limit for bodily injury liability specified by the
financial responsibility law of Arizona. If the
amount exceeds that limit, either party may
demand the right to a trial. This demand
must be made within 60 days of the
arbitrators’ decision. If this demand is not
made, the amount of damages agreed to by
the arbitrators will be binding.

ADDITIONAL DUTIES

A person seeking Underinsured Motorists Coverage
under this policy must also promptiy:

1. Send us copies of the legal papers if a suit is
brought: and

2. Notify us in writing of a tentative settlement
between the insured and the insurer of the
underinsured motor vehicle and allow us
30 days to advance payment to that insured
in an amount equal to the tentative set-
tlement to preserve our rights against the
insurer, owner or operator of such
underinsured motor vehicle,

 

ROADSIDE ASSISTANCE COVERAGE
CALL 1-877-ROAD101 (1-877-762-3101)

“Your covered auto” as used in this endorsement
means a private passenger vehicle, motorhome or
trailer owned by you and for which a specific premium
is shown on the Declarations for this coverage.

The following coverages apply to each vehicle for
which this coverage is shown on the Policy
Declarations:

t. Each time your covered auto or any non-
owned auto is disabled due to mechanical
or electrical breakdown we will pay
Teasonable and necessary expenses for the
use of an authorized service provider to
tow or flatbed your covered auto or non-
owned auto up to 15 miles or to the nearest
qualified place where necessary repairs can
be made during regular business hours.

2. Each time your covered auto or any non-
owned auto is disabled requiring:

a. towing to dislodge the vehicle from its
place of disablement within 100 feet of
a public street or highway; or

b. labor, including change of tire, at the
place of its breakdown; or

SA-1B52/AZEP 12/16

c. delivery of fuel, oil, water or other fluids
(we do not pay the costs of these
items); or

d. key lock-out services:

we will cover up to one (1) hour of labor for
the use of an authorized service provider
for service at the place of disablement.

3. For policies with a 6 month policy term,
coverage is limited to no more than two
occurrences per vehicle plus an additional
two occurrences per policy in a G month
policy period for both coverages 1. and 2.
above.

4. For policies with an annual policy term,
coverage is limited to no more than four
occurrences per vehicle plus an additional
four occurrences per policy in a 12 month
policy period for both coverages 1. and 2.
above.

Authorized service provider means a_ service
provider contracted by us providing, at no charge to
you, roadside assistance as described and limited
above.

When service is provided by other than an authorized
service provider, we will reimburse you only for
reasonable charges as determined by us.

No deductible applies to this coverage.

 

LOSS OF USE COVERAGE

The provisions and exclusions that apply to Part D —
Coverage for Damage to Your Auto also apply to this
coverage except as changed below:

When there is a loss to any vehicle described in the
Declarations for which a specific premium charge
indicates that Loss of Use Coverage is afforded, we
will reimburse you for expenses you incur to rent a
substitute vehicle.

This coverage applies only if:

1. The vehicle is withdrawn from use for more
than 24 hours;

2. The loss is caused by collision, or is
covered by the Comprehensive Coverage of
this policy; and

3. The loss exceeds the appropriate collision
or comprehensive deductible applying to
the vehicle.

However, this coverage does not apply to losses
caused by collision if Collision Coverage does not
apply to the vehicle.
Case 2:19-cv-02781-JIT” "BOceIneriteros"s ied" 05/01/19 Page 82 of 82

Our payment will be limited to that period of time
reasonably required to repair or replace the vehicle.
We will pay up to the amount per day and the
maximum shown for Loss of Use in the Declarations.

No deductible applies to this coverage.

 

FULL SAFETY GLASS COVERAGE

The provision and exclusions that apply te Part OD —
Coverage for Damage te Your Auto also apply to this
coverage except as modified below.

The following is added to Part D, Insuring Agreement:

We will pay under Comprehensive Coverage fer the
cost of repairing or replacing damaged safety

SA-1852/AZEP 12/16

- 35.

equipment on your covered auto without a
deductible. We will pay only if:

1. The Declarations indicates that Comprehen-
sive Coverage applies; and

2. A specific premium charge for Full Safety
Glass Coverage is shown in the Declara-
tions for your covered auto.

Additional Definition

“Safety equipment”, as used in this coverage means
the:

1. Glass used in the windshield, doors and
windows of your covered auto; and

2. Glass, plastic or other material used in the
lights of your covered auto.
